Exhibit 10.1
OFFICE LEASE AGREEMENT
     THIS LEASE AGREEMENT, (“Lease”) is made as of the 30th day of October, 2008
(the “Effective Date”), between Maguire Partners — Solana Limited Partnership, a
Texas limited partnership (hereinafter called “Landlord”), and Middlebrook
Pharmaceuticals, Inc., a Delaware corporation (hereinafter called “Tenant”).
LEASE OF PREMISES
     In consideration of the mutual covenants herein, during the Term
(hereinafter defined) of this Lease, Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord, subject to all the terms and conditions hereinafter
set forth, the 14,971 square feet of rentable area located on the 1st floor of
the building generally known as 7 Village Circle (such rentable area, the
“Premises”, and such building, the “Building”), which is located in the mixed
use complex known as “Solana” located in Southlake and Westlake, Texas (the
portion of such complex owned by Landlord and/or its affiliates is herein
referred to as the “Complex”). The Premises are more particularly described by
the crosshatched portion of the drawing attached hereto as Exhibit A. The
general location of the Building is outlined on the site plan attached hereto as
Exhibit A-1. The Complex is more particularly shown as the outlined area on the
site plan attached hereto as Exhibit A-3. The Premises, the Building, the
structured and surface parking which serve the Building and are described in
Exhibit E-1 attached hereto (the “Parking Facilities”), all improvements and
appurtenances to the Building and the land on which the Building, Parking
Facilities, improvements and appurtenances are situated, are referred to
collectively herein as the “Project”, all of which are outlined on the site plan
attached hereto as Exhibit A-2. The Basic Lease Provisions (herein so called)
consists of items 1-13 immediately following this Lease of Premises. The
provisions following the Basic Lease Provisions, the table of contents, the List
of Exhibits and the provisions contained in Articles 1 through 16 below are
sometimes referred to as the “Supplemental Lease Provisions.”
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 



--------------------------------------------------------------------------------



 



BASIC LEASE PROVISIONS

         
 
       
1.
  Building Name and Address:   7 Village Circle, Westlake, Texas 76262
 
       
2.
  Premises: Suite #:   100
 
       
3.
  Rentable Area:    
 
       
 
  a.     Rentable Area of the Premises:   14,971 square feet
 
       
 
  b.     Rentable Area of the Building:   153,098 square feet
 
       
4.
  Parking Spaces:   See attached Exhibit E.
 
       
5.
  Tenant’s Building Expense Percentage:   9.7787%
 
       
6.
  Basic Rent    
 
       
 
  First Lease Year:   For the first Lease Year, $366,789.48 annually (based on
$24.50 per rentable square foot), payable in equal monthly installments of
$30,565.79 per month (See Section 4)
 
       
 
  Second Lease Year   For the second Lease Year, $374,274.96 annually (based on
$25.00 per rentable square foot), payable in equal monthly installments of
$31,189.58 per month
 
       
 
  Third Lease Year   For the third Lease Year, $381,760.56 annually (based on
$25.50 per rentable square foot), payable in equal monthly installments of
$31,813.38 per month
 
       
 
  Fourth Lease Year   For the fourth Lease Year $389,246.04 annually (based on
$26.00 per rentable square foot), payable in equal monthly installments of
$32,437.17 per month
 
       
 
  Fifth Lease Year   For the fifth Lease Year, $396,731.52 annually (based on
$26.50 per rentable square foot), payable in equal monthly installments of
$33,060.96 per month
 
       
7.
  Tenant’s Expense Stop:   Actual Non-Electrical Expenses for the calendar year
2008 (expressed on a per

 



--------------------------------------------------------------------------------



 



         
 
      rentable square foot basis) (See Section 2.02)
 
       
8.
  Electrical Expenses:   Tenant’s Proportionate Share of Electrical Expenses for
each calendar year (or portion thereof) during the Term (See Section 2.02A.11)
 
       
9.
  Initial Term:   Five (5) years
 
       
 
  Commencement Date and Rent Commencement Date:   On the earlier of Tenant’s
occupancy of the Premises for the conduct of its business or the date on which
the Landlord Work is Substantially Complete. The parties anticipate that the
Landlord Work will be Substantially Complete on or about November 7, 2008 (the
“Target Commencement Date”).
 
       
 
  Expiration Date:   The last day of the fifth Lease Year
 
       
10.
  Security Deposit:   $353,409.17, subject to adjustment as set forth in
Article 3 below
 
       
11.
  Broker(s):   The Makens Company, represented by Cory
Darden
 
       
12.
  Permitted Use:   General office and related uses, including training and sales
 
       
13.
  Addresses for notices due under this Lease:    

      Landlord:   Tenant:
 
   
Nine Village Circle, Suite 500
Westlake, Texas 76262
Attention: Tom Allen

  Seven Village Circle, Suite 100
Westlake, Texas 76262
Attention: General Counsel
 
   
With copies of all notices to:
  With copies of all notices to:
 
   
Maguire Partners—Solana Limited Partnership
c/o Maguire Investments, Inc.
1733 Ocean Avenue, Suite 400
Santa Monica, California 90401
Attn: Robert F. Maguire III
  Middlebrook Pharmaceuticals, Inc.
Seven Village Circle, Suite 100
Westlake, Texas 76262
Attention: Accounts Payable
 
  and to:

 



--------------------------------------------------------------------------------



 



           
 
   
 
  Middlebrook Pharmaceuticals, Inc.
Seven Village Circle, Suite 100
Westlake, Texas 76262
Attention: VP of Finance

     
With copies of all notices of breach, default or alleged breach or default or
claim for indemnity or provision of a defense or a demand for arbitration to:
  With copies of all notices of breach, default or alleged breach or default or
claim for indemnity or provision of a defense or a demand for arbitration to:  
Thompson & Knight LLP
Burnett Plaza, Suite 1600
801 Cherry Street, Unit #1
Fort Worth, Texas 76102
Attention: Susan E. Coleman

  Eric J. Gaertner
Attorney-at-Law
Neal, Gerber & Eisenberg LLP
2 N. LaSalle Street, Suite 2200
Chicago, IL 60602-3801

Each reference in this Lease to any of the Basic Lease Provisions shall be
construed to incorporate all of the terms provided under each such Basic Lease
Provision.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE    
ARTICLE 1 TERM, POSSESSION, PREMISES
    1  
ARTICLE 2 RENT
    5  
ARTICLE 3 SECURITY DEPOSIT
    12  
ARTICLE 4 OCCUPANCY AND USE
    13  
ARTICLE 5 UTILITIES AND SERVICES
    16  
ARTICLE 6 REPAIRS, MAINTENANCE, ALTERATIONS AND IMPROVEMENTS
    19  
ARTICLE 7 INSURANCE, FIRE AND CASUALTY
    23  
ARTICLE 8 CONDEMNATION
    30  
ARTICLE 9 LIENS
    31  
ARTICLE 10 TAXES ON TENANT’S PROPERTY
    31  
ARTICLE 11 SUBLETTING AND ASSIGNING
    32  
ARTICLE 12 TRANSFERS BY LANDLORD
    35  
ARTICLE 13 DEFAULT
    36  
ARTICLE 14 CERTAIN STATE LAW ISSUES
    40  
ARTICLE 15 NOTICES
    40  
ARTICLE 16 MISCELLANEOUS PROVISIONS
    41  

List of Exhibits

         
Exhibit A
  —   Premises
 
       
Exhibit A-1
      Site Plan Showing Location of Building
 
       
Exhibit A-2
  —   Site Plan Showing Location of Project
 
       
Exhibit A-3
  —   Site Plan Showing Location of Complex
 
       
Exhibit B
  —   Acceptance of Premises Memorandum
 
       
Exhibit C
  —   Agreement for Construction

 



--------------------------------------------------------------------------------



 



         
 
       
Exhibit D
  —   Rules and Regulations
 
       
Exhibit E
  —   Parking Agreement
 
       
Exhibit E-1
  —   Parking Garage and Adjacent Surface Lots
 
       
Exhibit F
  —   Property Maintenance Association
 
       
Exhibit G
  —   HVAC Specifications
 
       
Exhibit H
  —   Janitorial Specifications
 
       
Exhibit I
  —   Hazardous Substances
 
       
Exhibit J
  —   Renewal Option

 



--------------------------------------------------------------------------------



 



ARTICLE 1
TERM, POSSESSION, PREMISES
SECTION 1.01. COMMENCEMENT AND EXPIRATION.

A.   Commencement and Expiration. Subject to the terms set forth herein, the
term of this Lease shall be the period of time specified in Item 9 of the Basic
Lease Provisions. The term of this Lease will commence on the “Commencement
Date” specified in Item 9 of the Basic Lease Provisions and shall expire,
without notice to Tenant, on the “Expiration Date” specified in Item 9 of the
Basic Lease Provisions, subject to adjustment and earlier termination as
expressly provided in this Lease. Notwithstanding the foregoing, if the
Expiration Date, as determined herein, does not occur on the last day of a
calendar month, the Lease term and the last Lease Year thereof shall be extended
by the number of days necessary to cause the Expiration Date to occur on the
last day of the last calendar month of the Lease term. The term “Lease Year”
shall mean the twelve (12) month period commencing on the Commencement Date, and
on each anniversary of the Commencement Date. The Landlord Work shall be deemed
to be “Substantially Complete” on the later of (i) the date that all Landlord
Work has been performed, other than any details of construction, mechanical
adjustment or any other similar matter, the noncompletion of which does not
materially interfere with Tenant’s use of the Premises; and (ii) the date
Landlord receives from the appropriate governmental authorities, with respect to
the Landlord Work performed by Landlord or its contractors in the Premises, all
approvals necessary for the occupancy for the Premises. Landlord’s failure to
Substantially Complete the Landlord Work by the Target Commencement Date shall
not be a default by Landlord or otherwise render Landlord liable for damages. If
Landlord is delayed in the performance of the Landlord Work as a result of the
acts or omissions of Tenant, or its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, or agents, or their
respective contractors or vendors, including, without limitation, changes
requested by Tenant to approved plans, Tenant’s failure to comply with any of
its obligations under this Lease, or the specification of any materials or
equipment with long lead times (a “Tenant Delay”), the Landlord Work shall be
deemed to be Substantially Complete on the date that Landlord could reasonably
have been expected to Substantially Complete the Landlord Work absent any Tenant
Delay. Landlord shall promptly notify Tenant, orally or in writing, of any
circumstances of which Landlord is aware (other than Tenant’s failure to provide
any information or approvals within any applicable time period expressly
provided for in this Lease) that have caused or may cause a Tenant Delay, so
that Tenant may take whatever action is appropriate to minimize or prevent such
Tenant Delay. Landlord shall provide Tenant with updates regarding the status of
the construction of the Landlord Work during the construction process, which
updates may be oral.   B.   Renewal Rights. Tenant shall have one (1) renewal
option of five (5) years as set forth in Exhibit J attached hereto.   C.  
Commencement of Obligations. All obligations under this Lease arise when the
Lease is executed by all parties, except for the obligations to pay Basic Rent
and Additional Rent

1



--------------------------------------------------------------------------------



 



    which Rent obligations shall arise on the applicable Rent Commencement Date
set forth in Item 9 of the Basic Lease Provisions.

D.   Premises. The Premises shall have the meaning assigned to such term in the
Lease of Premises on page 1 of this Lease, provided that if this Lease is
hereafter amended to add or delete rentable area from the Premises, the term
Premises shall be redefined to mean the Premises, as decreased or increased.
Tenant hereby acknowledges that it has inspected the Premises and the Common
Areas and accepts the Premises and the Common Areas in their current AS IS
condition, subject, however, to Landlord’s obligation to perform the Landlord
Work, as defined in Section 1.02A below, subject to any latent defects in the
Landlord Work reported to Landlord within 12 months after the Commencement Date,
subject to the correction of any punch list items as described below, and
subject to Landlord’s obligations contained in Section 6.01A of this Lease.
Within 5 days after the Landlord Work is Substantially Complete, Landlord and
Tenant shall together conduct an inspection of the Premises and prepare a “punch
list” setting forth any portions of the Landlord Work that are not in conformity
with the Landlord Work as required by the terms of this Lease. Landlord, as part
of the Landlord Work, shall use reasonable efforts to correct all such items
within 30 days following the completion of the punch list.

SECTION 1.02. CONSTRUCTION OF LEASE SPACE IMPROVEMENTS AND POSSESSION.

A.   Landlord Required Work. Pursuant to the Agreement for Construction (herein
so called) attached hereto as Exhibit C, Landlord, at Tenant’s expense, will
construct Tenant’s       Improvements in accordance with the requirements of the
Agreement for Construction.   B.   Tenant Required Work. None.   C.   Acceptance
of Premises Memorandum. Upon the substantial completion of Landlord Work,
Landlord and Tenant shall execute an “Acceptance of Premises Memorandum” in
substantially the form of Exhibit B. If Tenant fails to execute and return the
Acceptance of Premises Memorandum, or to provide written objection to the
statements contained in the Acceptance of Premises Memorandum, within 30 days
after the date the Acceptance of Premises Memorandum is delivered to Tenant,
Tenant shall be deemed to have made all agreements set forth in Exhibit B even
though the Acceptance of Premises Memorandum may not have been executed by
Tenant, provided, however, the deemed agreements shall in no way relieve Tenant
from its obligation to execute and deliver an Acceptance of Premises Memorandum.
  D.   Occupancy of the Premises. Tenant shall have no right to occupy any
portion of the Premises prior to the Commencement Date; provided that Tenant may
take possession of the Premises approximately 3 weeks prior to the Commencement
Date for the sole purpose of installing cable and other telecommunications
equipment, and placing Tenant’s furniture, equipment and other personal property
in the Premises, provided that Tenant does not interfere with the construction
of the Landlord Work. Such possession shall be subject to the terms and
conditions of this Lease, except that Tenant shall not be required to pay Rent
with respect to the period of time prior to the Commencement Date

2



--------------------------------------------------------------------------------



 



    during which Tenant performs such work. Tenant shall, however, be liable for
the reasonable cost of any above standard services (e.g., after-hours HVAC) that
are provided to Tenant during the period of Tenant’s possession prior to the
Commencement Date.

E.   Ownership of Leasehold Improvements and Tenant’s Alterations. With the
exception of (i) Tenant’s FF&E, (ii) Tenant Alterations Required to be Removed
(as defined in Section 1.03.A below), and (iii) vaults and safes located in the
Premises, Tenant Alterations, all other leasehold improvements and additions to
the Premises, and all appurtenances made or installed by Tenant or others into
or within the Premises, including, without limitation, built-in furniture,
built-in cabinetry, floor coverings, wall coverings, draperies, paneling,
molding, doors, plumbing systems, permanently installed electrical systems,
permanently installed lighting systems, the speakers, cabling, and outlets
installed in connection with the permanently installed electrical systems or
Tenant’s communication system, mechanical systems, and wiring, cabling and
outlets for the systems mentioned above and/or for all telephone, radio,
telegraph, communications and television purposes and, any special flooring or
ceiling installations, upon the completion thereof, shall at all times be and
remain Landlord’s property, but Tenant shall be solely responsible for the
maintenance, servicing and repair of such items during the Term of this Lease.
Notwithstanding the preceding sentence or any other provision in this Lease,
Tenant is hereby granted a license to use all such leasehold improvements,
Tenant Alterations, and such other leasehold improvements, additions and
appurtenances during the term of this Lease. Landlord hereby represents that
Landlord is the legal owner of, and has the full right, title and interest in
and to any leasehold improvements and appurtenances currently located in the
Premises as of the date of this Lease (including but not limited to all cubicles
and appurtenances related thereto).

SECTION 1.03. SURRENDER OF THE PREMISES.

A.   Surrender of Premises. Upon the earlier to occur of (i) the expiration of
this Lease, (ii) the termination of this Lease, or (iii) following a Tenant
default, Landlord’s exercise of its right to re-enter or re-let the Premises
without terminating this Lease (the earlier of all such days is herein referred
to as the “Required Surrender Date”), Tenant shall immediately surrender to
Landlord the Premises, including all alterations and improvements to the
Premises and all other property required to be left as otherwise provided in
this Lease, all of which shall be in good order, repair and condition and broom
clean, ordinary wear and tear and damage caused by casualty or eminent domain,
or other damage which Landlord is obligated to repair excepted. Notwithstanding
the preceding sentence, Landlord, at the time of its approval of Tenant
Alterations in accordance with Section 6.02.C of these Supplemental Lease
Provisions or at the time of its approval of any improvements to the Premises
pursuant to a Work Letter (“Tenant Improvements”), may require that some or all
of the Tenant Alterations or Tenant Improvements, as applicable be removed upon
lease expiration or termination. In such event, Tenant shall, at the time of the
surrender of the Premises as set forth in this paragraph A., remove at its
expense any such Tenant Alterations and Tenant Improvements (collectively
“Tenant Alterations Required to be Removed”), unless Landlord waives such
requirement, in writing. Tenant shall at its expense, promptly repair any damage
caused to the Premises or the Building in connection with Tenant’s

3



--------------------------------------------------------------------------------



 



    surrender of the Premises and/or the removal of Tenant Alterations Required
to be Removed. If Tenant fails to surrender the Premises in the condition
aforesaid or repair any such damage, then Landlord may restore the Premises to
such a condition and/or make such repairs, as applicable, at Tenant’s expense.
Notwithstanding anything contained herein to the contrary, it is agreed that
Tenant Alterations Required to be Removed shall not include any usual office
improvements such as gypsum board, partitions, ceiling grids and tiles,
fluorescent lighting panels, Building standard doors and non-glued down
carpeting. In addition, the alterations which are to be performed by Landlord in
connection with the Landlord Work shall not be a Tenant Alteration Required to
be Removed, except that if any changes are made to the current Construction
Plans (as defined in the Work Letter), Landlord may designate any alterations
performed in connection with such change as a Tenant Alteration Required to be
Removed at the time of Landlord’s approval of such change.

B.   Tenant’s FF&E. On the Required Surrender Date, Tenant shall remove all of
Tenant’s personal property (including all furnishings and equipment) and trade
fixtures (“Tenant’s FF&E”) from the Premises. If any of Tenant’s FF&E is left in
the Premises 3 days after the day on which Tenant’s FF&E is required to be
removed, then such Tenant’s FF&E shall be considered abandoned and Landlord may,
without liability to Tenant, dispose of all or any portion of same in such
manner as Landlord deems advisable.

SECTION 1.04. HOLDING OVER. In the event Tenant, or any party claiming rights to
this Lease under, by or through Tenant retains possession of the Premises or any
portion thereof after the Required Surrender Date (each such retention a
“Holdover”), then, in such event, such possession shall be an unlawful detainer,
and no tenancy or interest shall result from such possession, such parties shall
be subject to immediate eviction and removal, and Tenant shall, during the term
of the Holdover, pay Landlord as rent for each month or portion thereof during
the period of such holdover an amount equal to (i) one hundred and fifty percent
(150%) of the monthly Basic Rent in effect immediately preceding the Holdover
plus (ii) one hundred percent (100%) of the monthly Additional Rent in effect
immediately preceding such Holdover (collectively the “Holdover Rent”). In
addition and without limiting the requirement of the payment of Holdover Rent,
Tenant shall also pay to Landlord any and all damages sustained by Landlord as a
result of such Holdover, which payment shall be made to Landlord upon Landlord’s
written demand; provided that Tenant shall not be liable to Landlord for any
damages in connection with an actual or prospective tenant arising from Tenant’s
holdover unless (i) Landlord gives written notice (the “Vacancy Notice”) to
Tenant after the date Tenant’s right to renew the Lease pursuant to Exhibit J
has occurred stating (x) that Landlord has entered into a letter of intent,
letter or memorandum of understanding or another similar instrument with a
proposed tenant or a third party has accepted a proposal made by Landlord to
lease all or part of the Premises and (y) the date Landlord requires Tenant to
vacate the Premises (the “Vacancy Date”), which date shall be the later of
thirty (30) days after Tenant’s receipt of the Vacancy Notice and the expiration
date of this Lease, and (ii) Tenant fails to vacate the Premises on or before
the Vacancy Date. Tenant will vacate the Premises and deliver the same to
Landlord promptly upon Tenant’s receipt of notice from Landlord to so vacate.
The Holdover Rent during such period shall be payable to Landlord on demand or
if no demand is made then on the 1st day of each month during the term of the
Holdover (without in any way implying or creating a month-to-month tenancy or
any other tenancy). No holding over by Tenant shall operate to extend this
Lease.

4



--------------------------------------------------------------------------------



 



SECTION 1.05. NO WARRANTIES. NOTWITHSTANDING ANYTHING TO THE CONTRARY EXPRESSED
OR IMPLIED HEREIN, TENANT ACCEPTS THE PREMISES, THE BUILDING AND THE COMPLEX
(INCLUDING THE SUITABILITY OF THE PREMISES FOR THE USE PERMITTED UNDER THE
LEASE) IN “AS IS” CONDITION WITH ANY AND ALL FAULTS AND LATENT OR PATENT DEFECTS
(SUBJECT TO THE PROVISIONS OF THIS LEASE) AND TENANT ACKNOWLEDGES THAT LANDLORD
MAKES NO WARRANTIES REGARDING THE PREMISES EXCEPT AS SPECIFICALLY PROVIDED IN
THIS LEASE AND LANDLORD HEREBY EXPRESSLY DISCLAIMS THE IMPLIED WARRANTY THAT THE
PREMISES ARE SUITABLE FOR THEIR INTENDED COMMERCIAL PURPOSE. TENANT HAS HAD A
FULL AND FAIR OPPORTUNITY TO INSPECT THE PREMISES. TENANT HAS KNOWLEDGE OF THE
PREMISES AND WITH THIS KNOWLEDGE HAS VOLUNTARILY AGREED TO DISCLAIM THE IMPLIED
WARRANTY OF SUITABILITY. BOTH LANDLORD AND TENANT HAVE EXPRESSLY BARGAINED FOR
AND AGREED TO THIS DISCLAIMER. FOR AND IN CONSIDERATION OF THE EXECUTION OF THIS
LEASE, LANDLORD AND TENANT AGREE THAT LANDLORD WOULD NOT HAVE SIGNED THIS LEASE
BUT FOR THE WAIVER CONTAINED HEREIN, AND TENANT WAIVES ANY WARRANTY REGARDING
THE PREMISES EXCEPT THOSE EXPRESSLY PROVIDED IN THIS LEASE.
ARTICLE 2
RENT
SECTION 2.01. BASIC RENT. Tenant shall pay as annual “Basic Rent” for the
Premises the applicable annual sum shown in Item 6 of the Basic Lease
Provisions. Basic Rent shall be payable in equal monthly installments in the
applicable monthly amount set forth in Item 6 of the Basic Lease Provisions, in
advance, without demand or deduction, commencing on the Commencement Date and
continuing on the first day of each calendar month thereafter until the
Expiration Date. Basic Rent during the Renewal Term shall be as determined
pursuant to Exhibit J attached hereto. All Rent payments will be delivered to
Landlord at such address as Landlord designates to Tenant in writing. If the
term of this Lease commences on a day other than the first day of a calendar
month, the Basic Rent for such partial month shall be prorated in the proportion
that the number of days this Lease is in effect during such partial month bears
to the number of days in that calendar month.
SECTION 2.02. ADDITIONAL RENT.

A.   Definitions. For purposes of this Lease, the following definitions shall
apply:

  1.   “Additional Rent” shall mean for the period from the Rent Commencement
Date until and including December 31, 2008, (i) Tenant’s Proportionate Share of
Electrical Expenses and (ii) from January 1, 2009 until the Expiration Date,
shall mean the amount of Tenant’s Proportionate Share of Operating Expenses (as
defined in Section 2.02 A.12 below) for a particular calendar year, or portion
thereof.

5



--------------------------------------------------------------------------------



 



  2.   “Operating Expenses” shall mean the total of all actual costs, expenses
and disbursements incurred or paid by Landlord in connection with the
management, operation, maintenance (including cleaning, protecting and
servicing), and repair of the Building and the Common Areas and Common
Facilities within the Complex (other than those located in a building other than
the Building) for a particular calendar year or portion thereof as reasonably
and consistently applied and determined by Landlord in accordance with generally
accepted accounting principles (“GAAP”). Operating Expenses shall include,
without limitation, (i) the cost of air-conditioning, electricity, heating,
mechanical, ventilation and elevator systems and all other utilities and the
cost of supplies and equipment and maintenance and service contracts in
connection therewith, (ii) the cost of repairs, general maintenance, cleaning,
trash removal, telephone service, janitorial service, light bulb and tube
replacement, and supplies and security service, (iii) the cost of fire, extended
coverage, earthquake, boiler, sprinkler, apparatus, public liability, property
damage, rent, and all other insurance, (iv) wages, salaries and other labor
costs, including taxes, insurance, retirement, medical and other employee
benefits of employees at or below the level of general manager or positions
substantially providing the same services customarily provided by a general
manager, regardless of title, including the position currently held by Richard
Kuhlman, (v) fees, charges and other reasonable costs related to the management
of the Complex, (vi) consulting fees, legal fees and accounting fees of all
independent contractors engaged by Landlord or reasonably charged by Landlord if
Landlord performs such services (including, without limitation, the management
fee payable to the property manager, which management fee shall not exceed 3% of
the gross revenues of the Complex), (vii) the cost of supplying, replacing and
cleaning employee uniforms, (viii) the cost of the property manager’s offices in
the Complex, provided such office is devoted to the management, operation, or
repair of the Project and the Complex, (ix) the cost of business taxes and
licenses, (x) all costs of operating, cleaning, maintaining, servicing,
repairing and staffing the Parking Facilities and associated landscaped areas,
(xi) all Real Property Taxes as hereinafter defined, (xii) any fees or charges
imposed by any federal, state or local government for fire protection, police,
trash or other similar governmental or quasi-governmental service which does not
constitute a Real Property Tax, (xiii) landscaping, (xiv) assessments by the
Property Maintenance Association, as further described in Exhibit F attached
hereto, (xv) Cost Saving Capital Improvement Amortization, as hereinafter
defined, and (xvi) any other expenses of any kind whatsoever reasonably incurred
for managing, operating, maintaining and repairing the Project and/or the Common
Areas and Common Facilities within the Complex (other than those located in a
building other than the Building or the central plant which provides electricity
for the Building). Certain of the foregoing expenses may be incurred by Landlord
for the Building in conjunction with one or more additional buildings in the
Complex (“Shared Expenses”) in which event, Operating Expenses will include the
Building’s pro-rata share of any such Shared Expenses, calculated as follows:
the Building’s pro-rata share of any category of Shared Expense shall be equal
to the total of such Shared Expense category multiplied by a fraction, the
numerator of which is the total Rentable Area in the Building and the

6



--------------------------------------------------------------------------------



 



      denominator of which is the total Rentable Area of all buildings incurring
such category of Shared Expenses. In addition, if the Building and the other
buildings in the Complex are not at least ninety-five percent (95%) occupied, in
the aggregate, during any calendar year of the Lease term or if Landlord is not
supplying services to at least ninety-five percent (95%) of the rentable area of
the Building and such other buildings at any time during any calendar year of
the Lease term, actual Operating Expenses (including Electrical Expenses) for
purposes hereof shall, at Landlord’s option, be determined as if the Building
and such other buildings had been ninety-five percent (95%) occupied and
Landlord had been supplying services to ninety-five percent (95%) of the
rentable area of the Building and such other buildings during such year.
Operating Expenses and Shared Expenses shall exclude any expenses paid for
directly by Tenant or by any other tenants of the Project and/or Complex.

Operating Expenses shall not include:
(a) the cost of capital improvements (except as otherwise provided herein);
(b) depreciation;
(c) principal and interest payments of mortgage and other non-operating debts of
Landlord;
(d) the cost of repairs or other work to the extent Landlord is reimbursed by
insurance or condemnation proceeds;
(e) costs in connection with leasing space in the Building, including brokerage
commissions;
(f) lease concessions, rental abatements and construction allowances granted to
specific tenants;
(g) costs incurred in connection with the sale, financing or refinancing of the
Building;
(h) fines, interest and penalties incurred due to the late payment of Real
Property Taxes or Operating Expenses;
(i) organizational expenses associated with the creation and operation of the
entity which constitutes Landlord;
(j) any penalties or damages that Landlord pays to Tenant under this Lease or to
other tenants in the Building under their respective leases;
(k) sums paid to subsidiaries or other affiliates of Landlord for services on or
to the Property, Building and/or Premises, but only to the extent that the costs
of such services exceed the competitive cost for such services rendered by
persons or entities of similar skill, competence and experience;

7



--------------------------------------------------------------------------------



 



(l) any fines, penalties or interest resulting from the negligence or willful
misconduct of the Landlord or its agents, contractors, or employees;
(m) advertising and promotional expenditures;
(n) Landlord’s charitable and political contributions;
(o) ground lease rental;
(p) attorney’s fees and other expenses incurred in connection with negotiations
or disputes with prospective tenants or tenants or other occupants of the
Building.
(q) the cost or expense of any services or benefits provided generally to other
tenants in the Building and not provided or available to Tenant.
(r) all costs of purchasing or leasing major sculptures, paintings or other
major works or objects of art;
(s) any expenses for which Landlord has received actual reimbursement (other
than through Operating Expenses).
(t) costs incurred by Landlord in connection with the correction of defects in
design and original construction of the Building or Complex.
(u) expenses for the replacement of any item covered under warranty, to the
extent Landlord actually receives the proceeds under such warranty.
(v) fines or penalties incurred as a result of violation by Landlord of any
applicable Laws.
(w) costs incurred to remediate any Hazardous Materials required by applicable
law, except for any such costs related to general maintenance and repair of the
Building, Common Area or Complex.

  3.   “Real Property Taxes” shall mean (i) all taxes, assessments (special or
otherwise) and charges levied upon or with respect to the Project and ad valorem
taxes for any personal property used in connection therewith, (ii) all taxes,
fees and/or excise taxes on the act of entering into this Lease, on the
occupancy of Tenant, or in connection with the business of owning and/or renting
space in the Project or revenue from the Project (excluding income taxes) which
are now or hereafter levied, assessed or imposed or assessed against Landlord by
the United States of America, any State or any political subdivision, public
corporation, district or other political or public entity, and shall also
include any other tax, assessment, fee or excise, however described (whether
general or special, ordinary or extraordinary, foreseen or unforeseen) which may
be levied, assessed or imposed in lieu of, as a substitute, in whole or in part,
for or as an addition to, any other Real Property Taxes, and (iii) all
reasonable legal fees, costs and disbursements incurred in connection with
proceedings to contest, determine or reduce any of the foregoing. Landlord may
pay any such special assessments in

8



--------------------------------------------------------------------------------



 



installments when allowed by law, in which case, Real Property Taxes shall
include any interest charged. Real Property Taxes shall not include income,
transfer, inheritance, gift, estate, capital levy or capital stock taxes,
unless, due to a change in the method of taxation, any of such taxes are levied,
assessed or imposed against Landlord in lieu of, or as a substitute, in whole or
in part, for or as an addition to, any other tax which would otherwise
constitute Real Property Taxes. Notwithstanding anything herein to the contrary,
Real Property Taxes shall not include any taxes actually paid by Tenant pursuant
to Article 16.17 below.

  4.   “Cost Saving Capital Improvements” shall mean any equipment, device or
other improvement (i) reasonably anticipated to achieve economies in the
operation, maintenance and repair of the Building or other portion of the
Project (including the Common Areas) but Tenant shall be responsible for
reimbursing the cost of any equipment purchased which is reasonably anticipated
to achieve economies in operation and consequently is included as a Cost Saving
Capital Improvement only to the extent actual cost savings to Tenant are
realized, and/or (ii) to comply with any statute, ordinance, code, mandatory
controls or guidelines more particularly described in Section 5.05 of these
Supplemental Lease Provisions enacted, promulgated or made applicable to the
Building or Project after the Commencement Date.     5.   “Cost Saving Capital
Improvement Amortization” shall mean the amount determined by multiplying the
actual cost of each Cost Saving Capital Improvement acquired by Landlord by the
constant annual percentage (including interest at the rate of 8% per annum)
required to fully amortize such cost on a straight line basis over the greater
of the applicable recovery period or the useful life, using generally accepted
accounting principles. The Cost Saving Capital Improvement Amortization shall be
allocated and charged to Tenant as an amount per square foot of Rentable Area of
the Premises in accordance with consistent management practices.     6.  
“Electrical Expenses” mean that portion of Operating Expenses incurred in the
form of charges for electrical current provided to the Building and the
Building’s pro-rata portion of (i) electricity required to operate the central
plant which provides electricity to the Project, (ii) to the extent not included
in clause (i) preceding, electricity required to operate chillers which provide
chilled water to the Premises, (iii) electricity provided to the parking areas,
and (iv) electricity provided to Common Areas and Common Facilities within the
Building and other portions of the Complex, except those Common Areas and Common
Facilities located in a building other than the Building. Electrical Expenses
shall not include electrical charges included in the Project Maintenance
Association assessments (which are a separate item of Operating Expenses). If
Landlord generates or distributes electric current for the Building, the charges
to Tenant shall not exceed the rate that would be charged Tenant if billed
directly by the local utility for the same services.

9



--------------------------------------------------------------------------------



 



  7.   “Non-Electrical Expenses” shall mean Operating Expenses minus Electrical
Expenses.     8.   “Tenant’s Building Expense Percentage” shall mean the
percentage specified in Item 5 of the Basic Lease Provisions. This percentage is
determined and shall be redetermined if Rentable Area is added to or deducted
from the Premises, by dividing Rentable Area in the Premises as specified in
Item 3 of the Basic Lease Provisions, by the total Rentable Area in the
Building.     9.   “Tenant’s Expense Stop” shall have the meaning assigned to it
in Item 7 of the Basic Lease Provisions.     10.   “Tenant’s Proportionate Share
of Electrical Expenses” shall be the dollar amount equal to the product of
Tenant’s Building Expense Percentage multiplied by the Electrical Expenses.
However, if the Premises have a separate electric meter then Tenant’s
Proportionate Share of Electrical Expenses shall be calculated as follows,
(i) the cost of electricity directly metered to the Premises plus (ii) Tenant’s
Building Expense Percentage multiplied by that portion of the Electrical
Expenses allocable to the Common Areas and Common Facilities (other than those
located in a building other than the Building or the central plant referred to
in item (iii) following) and parking areas, and (iii) Tenant’s pro-rata portion
of the cost of electricity required to operate the central plant of the Project.
    11.   “Tenant’s Proportionate Share of Non-Electrical Expenses” shall be the
amount, if any, by which the product of Tenant’s Building Expense Percentage
multiplied by the Non-Electrical Expenses for or allocable to the Building
exceeds the product of Tenant’s Expense Stop multiplied by the number of square
feet of Rentable Area in the Premises.     12.   “Tenant’s Proportionate Share
of Operating Expenses” shall be the sum of Tenant’s Proportionate Share of
Electrical Expenses and Tenant’s Proportionate Share of Non-Electrical Expenses.

B.   Payment Obligation. Beginning with the Rent Commencement Date, Tenant
shall, in addition to the Basic Rent specified in this Lease and at the same
time as monthly Basic Rent is payable under this Lease, pay to Landlord the
Additional Rent for the Premises, in each calendar year or partial calendar year
during the term of this Lease. Additional Rent shall be determined and paid in
accordance with the following provisions:

  1.   Landlord’s Estimates of Additional Rent and Tenant’s Payment of Estimated
Additional Rent. Prior to the Rent Commencement Date, Landlord will provide to
Tenant an estimate of the monthly and aggregate estimated amount of Tenant’s
Proportionate Share of Electrical Expenses for the period from the Rent
Commencement Date until and including December 31, 2008. Prior to December 1,
2008 and at least thirty (30) days prior to each other calendar year during the
term of this Lease, Landlord will deliver to Tenant an estimate of the monthly
and

10



--------------------------------------------------------------------------------



 



      aggregate Tenant’s Proportionate Share of Operating Expenses for the next
ensuing calendar year.

  2.   Revisions in Estimated Additional Rent. If Operating Expenses increase
during a calendar year by more than ten percent (10%), Landlord may revise the
estimated Additional Rent during such year, by giving Tenant thirty (30) days
written notice to that effect, and thereafter Tenant shall pay to Landlord, in
each of the remaining months of such year, an additional amount equal to the
amount of such increase in the estimated Additional Rent divided by the number
of months remaining in such year.     3.   Adjustments to Actual Additional Rent
for the Premises. Within one hundred twenty (120) days after the end of each
calendar year, or as soon thereafter as is reasonably possible, Landlord shall
prepare and deliver to Tenant a statement showing Tenant’s actual Additional
Rent for the previous calendar year. Within thirty (30) days after receipt of
the aforementioned statement, Tenant shall pay to Landlord, or Landlord shall
credit against the next Additional Rent payment or payments due from Tenant, as
the case may be, the difference between tenant’s actual Additional Rent for the
preceding calendar year, as applicable, and the estimated Additional Rent paid
by Tenant during such year for the Premises. Additional Rent for a fractional
portion of any calendar year shall be prorated.     4.   Audit Rights. Tenant,
within 6 months after receiving Landlord’s statement of Tenant’s actual
Additional Rent, may give Landlord written notice (“Review Notice”) that Tenant
intends to review Landlord’s records of the Operating Expenses for the calendar
year to which the statement applies. Within a reasonable time after receipt of
the Review Notice, Landlord shall make all pertinent records available for
inspection that are reasonably necessary for Tenant to conduct its review. If
any records are maintained at a location other than the management office for
the Project, Tenant may either inspect the records at such other location or pay
for the reasonable cost of copying and shipping the records. If Tenant retains
an agent to review Landlord’s records, the agent must be with a nationally
recognized accounting firm licensed to do business in the state where the
Project is located and shall not be compensated on a contingency fee basis.
Tenant will provide Landlord with a certified copy of the results of such review
within 30 days after the completion thereof. Tenant shall be solely responsible
for all costs, expenses and fees incurred for the audit. However,
notwithstanding the foregoing, if Landlord and Tenant determine that Operating
Expenses for the year in question were less than the stated amount by more than
5%, Landlord, within 30 days after its receipt of paid invoices therefor from
Tenant, shall reimburse Tenant for the reasonable amounts paid by Tenant to
third parties in connection with such review by Tenant. If Landlord and Tenant
determine that Operating Expenses for the year in question were less than
stated, Landlord shall provide Tenant with a credit against the next installment
of Rent in the amount of the overpayment by Tenant. Likewise, if Landlord and
Tenant determine that Operating Expenses for the year in question were more than
stated, Tenant shall pay to Landlord the amount underpaid within 30 days
thereafter. Within 90 days after the records are made available to Tenant,
Tenant shall have the right to give

11



--------------------------------------------------------------------------------



 



      Landlord written notice (an “Objection Notice”) stating in reasonable
detail any objection to Landlord’s statement of Operating Expenses for that
year. If Tenant fails to give Landlord an Objection Notice within the 90 day
period or fails to provide Landlord with a Review Notice within the 6 month
period described above, Tenant shall be deemed to have approved Landlord’s
statement of Tenant’s actual Additional Rent and shall be barred from raising
any claims regarding the Operating Expenses for that year. The records obtained
by Tenant shall be treated as confidential. In no event shall Tenant be
permitted to examine Landlord’s records or to dispute any statement of Tenant’s
actual Additional Rent unless Tenant has paid and continues to pay all Rent when
due.

C.   Rent.

  1.   Definition. The Basic Rent, the Additional Rent, and all other sums
required to be paid by Tenant hereunder, including any sums due under the Work
Letter, are sometimes collectively referred to as, and shall constitute, “Rent.”
    2.   No Demand or Deduction. Rent shall be paid by Tenant when due, without
prior demand therefor and without deduction or set off unless otherwise
specifically provided herein, at an address specified by Landlord in writing.  
  3.   Late Charge. In the event any installment of Rent under this Lease shall
not be paid when due, a “Late Charge” of eight cents ($.08) per dollar so
overdue may be charged by Landlord, for the purpose of defraying Landlord’s
administrative and other expenses incident to the handling of such overdue
payments; provided that Tenant will not incur a Late Charge with respect to the
first 2 late payments of Rent in a calendar year if Tenant pays the amounts due
within 5 days after Tenant’s receipt of written notice from Landlord that such
payments were not made when due. Landlord and Tenant agree that such late charge
will fairly compensate Landlord for such administrative and other expenses which
both parties agree cannot be determined precisely.

ARTICLE 3
SECURITY DEPOSIT
Tenant will pay Landlord on the date this Lease is executed by Tenant the
Security Deposit set forth in Item 10 of the Basic Lease Provisions as security
for the performance of the terms hereof by Tenant. Tenant shall not be entitled
to interest thereon and Landlord may commingle such Security Deposit with any
other funds of Landlord. The Security Deposit shall not be considered an advance
payment of rental or a measure of Landlord’s damages in case of default by
Tenant. If Tenant defaults with respect to any provision of this Lease beyond
the expiration of any applicable notice and cure periods, Landlord may, but
shall not be required to, from time to time, without prejudice to any other
remedy, use, apply or retain all or any part of this Security Deposit for the
payment of any Rent or any other sum in default or for the payment of any other
amount which Landlord may reasonably spend or become obligated to spend by
reason of Tenant’s default or to compensate Landlord for any other loss or
damage which Landlord may reasonably suffer by reason of Tenant’s default,
including, without limitation, costs and

12



--------------------------------------------------------------------------------



 



attorneys’ fees incurred by Landlord to recover possession of the Premises. If
Landlord ever uses, applies or retains all or any portion of the Security
Deposit pursuant to the preceding sentence, Tenant will, within five (5) days
after receipt of a written demand from Landlord, deliver to Landlord an amount
which will increase the balance of the Security Deposit to its original level.
If Tenant shall fully and faithfully perform every provision of this Lease to be
performed by it, the Security Deposit shall be returned to Tenant within sixty
(60) days after the Expiration Date. Tenant agrees that it will not assign or
encumber or attempt to assign or encumber the monies deposited herein as the
Security Deposit and that Landlord and its successors and assigns shall not be
bound by any such actual or attempted assignment or encumbrance. Regardless of
any assignment of this Lease by Tenant, Landlord may return the Security Deposit
to the original Tenant, in the absence of evidence satisfactory to Landlord of
an assignment of the right to receive the Security Deposit or any part of the
balance thereof.
Notwithstanding the foregoing, provided Tenant has not defaulted in its
obligations under this Lease beyond the expiration of any applicable notice and
cure period during the initial two (2) Lease Years of the Lease term, the
Security Deposit shall be reduced effective as of the last day of the second
Lease Year by the amount of $117,803.06, and Landlord shall credit such
reduction amount against Rent payable hereunder from and after such date.
Additionally, provided Tenant has not defaulted in its obligations under this
Lease beyond the expiration of any applicable notice and cure period during the
initial three (3) Lease Years of the Lease term, the Security Deposit shall be
further reduced effective as of the last day of the third Lease Year by the
amount of $117,803.06, and Landlord shall credit such reduction amount against
Rent payable hereunder from and after such date. Additionally, provided Tenant
has not defaulted in its obligations under this Lease beyond the expiration of
any applicable notice and cure period during the initial four (4) Lease Years of
the Lease term, the Security Deposit shall be further reduced effective as of
the last day of the fourth Lease Year by the amount of $84,742.10, and Landlord
shall credit such reduction amount against Rent payable hereunder from and after
such date. Notwithstanding the foregoing provisions of this paragraph, if Tenant
is in default under this Lease at the time a credit described in this paragraph
would otherwise occur, such credit shall not occur unless and until such default
is cured prior to Landlord exercising any remedies available to it in connection
with such default (which remedies will not be exercised prior to the expiration
of any applicable notice and cure periods).
ARTICLE 4
OCCUPANCY AND USE
SECTION 4.01. USE OF PREMISES. The Premises shall be used solely for the purpose
specified in Item 12 of the Basic Lease Provisions. Tenant will not use, occupy
or permit the use or occupancy of the Premises for any purpose which is
forbidden by law, ordinance or governmental or municipal regulation or order, or
which may be dangerous to life, limb or property; or permit the maintenance of
any public or private nuisance; or commit or knowingly allow any waste or damage
to be committed on any portion of the Premises, the Building or the Project; or
cause picketing or striking by labor unions that materially, adversely impacts
the use and enjoyment of the Complex by other major tenants in the Project; or
do or permit any other thing which may unreasonably disturb the quiet enjoyment
of any other tenant of the Complex; or keep any substance or carry on or permit
any operation which might emit offensive odors or conditions into the Project or
other portions of the Complex (other than such substances as are

13



--------------------------------------------------------------------------------



 



generally used, stored or maintained in office buildings); or at any time sell,
purchase, or give away, or permit, except with Landlord’s prior written
approval, the sale, purchase, of gift of food in any form by or to any of
Tenant’s agents or employees or other parties in the Premises except for vending
machines maintained on the Premises by Tenant for the use of Tenant’s employees;
or use any apparatus which might make undue noise in the Building or other
portions of the Complex or create vibrations in the Premises or the Building; or
permit anything to be done which increases the fire and extended coverage
insurance rate on the Project or contents, and if there is any increase in such
rate by reason of acts of Tenant, then Tenant agrees to pay such increase
promptly upon demand therefor by Landlord. Payment by Tenant of any such rate
increase shall not be a waiver of Tenant’s duty to comply herewith.
SECTION 4.02. RULES AND REGULATIONS. The “Rules and Regulations” attached hereto
as Exhibit D are hereby made a part hereof and Tenant agrees to comply with such
Rules and Regulations and all reasonable amendments thereto, provided, however,
if there is any conflict between the Rules and Regulations and these
Supplemental Lease Provisions, these Supplemental Lease Provisions shall
control. Landlord shall have the right at all times to change the Rules and
Regulations or to amend them in any reasonable manner, but Landlord must apply
all Rules and Regulations in a reasonable manner to all tenants in the Building.
All changes and amendments will be sent by Landlord to Tenant in writing and
shall be thereafter carried out and observed by Tenant. Landlord will not
discriminate against Tenant in enforcement of the Rules and Regulations.
SECTION 4.03. SIGNS. Tenant shall not inscribe, paint, affix or display any
signs, advertisements or notices on or in the Buildings, the Project or the
Complex, except for such tenant identification information as Landlord permits
to be included or shown on the directory in the main lobby and signs or notices
which are only visible inside the Premises. Landlord shall provide, at no
additional cost to Tenant, a Building standard listing on the Building directory
and a Building standard suite identification sign adjacent to the entry to the
Premises. Additionally, Tenant shall have the right, at Tenant’s sole cost and
expense (subject to reimbursement through the Permitted Additional Cost
Allowance [as defined in Exhibit C attached hereto]), to place signage
identifying Tenant on the entry glass to the Premises. Tenant must obtain
Landlord’s written consent to any proposed signage prior to its fabrication and
installation. Landlord reserves the right to withhold consent to any signage
that, in the sole judgment of Landlord, is not harmonious with the design
standards of the Building.
SECTION 4.04. ACCESS. Landlord or its authorized agents shall at any and all
reasonable times have the right to enter the Premises (a) to inspect the
Premises, (b) to exercise its rights, obligations and responsibilities under
this Lease, (c) to supply janitorial service or any other service to be provided
by Landlord to Tenant hereunder, (d) to show the Premises to prospective
lenders, investors or purchasers of the Building, the Project and/or the Complex
and, during the last year of the term of this Lease (as same may have been
extended), prospective tenants for the Premises or a portion thereof, and (e) to
alter, improve, or repair the Premises, the Building, the Project or any other
portion of the Complex, all without being deemed guilty of an eviction of Tenant
and without abatement of Rent, and may for that purpose erect scaffolding and
other necessary structures where reasonably required by the character of the
work to be performed, provided the business of Tenant shall be interfered with
as little as is reasonably practicable. Absent emergency circumstances, Landlord
will, within at least one Business Day, provide Tenant with written notice of
any such entry or inspection of the Premises. For each of the

14



--------------------------------------------------------------------------------



 



aforesaid purposes, Landlord shall at all times have and retain a key with which
to unlock all of the doors in, upon and about the Premises, excluding Tenant’s
vaults and safes. Landlord shall have the right to use any and all means that
Landlord may deem proper to open any door(s) in an emergency without liability
for its use of any such means of entry.
SECTION 4.05. QUIET POSSESSION. Upon Tenant’s paying the Rent reserved hereunder
and observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have the
quiet possession of the Premises for the entire Term hereof, subject to all of
the provisions of this Lease.
SECTION 4.06 COMPLIANCE WITH LAWS.

A.   Tenant’s General Compliance Obligation. Tenant shall comply with (i) all
federal, state and local laws, statutes, codes and ordinances and (ii) all
orders, permits, rules and regulations of any governmental agency issued under
such law, statutes, codes and ordinances (collectively “Laws”) that affect any
of the following (i) Tenant’s use and occupancy of the Premises; (ii) any
improvements constructed within the Building by Tenant or by a party other than
Landlord on behalf of Tenant; or (iii) any equipment or any of Tenant’s FF&E
installed within the Building by Tenant or installed by a party other than
Landlord on behalf of Tenant, provided, however, Tenant’s compliance obligations
with respect to the Disability Acts (as defined in paragraph B. immediately
following) shall be governed by paragraph B immediately following. Tenant’s
responsibilities with respect to Hazardous Substances (as defined in Exhibit I)
are set forth in Exhibit I attached to this Lease.   B.   Tenant’s Disability
Acts Compliance Obligation. From and after the Commencement Date, Tenant shall
be obligated to see that the Premises comply with all existing requirements of
and regulations issued under the Disability Acts for each of the following:
(i) alterations or improvements to any portion of the Premises performed by or
on behalf of Tenant after the Commencement Date, provided that Landlord will be
responsible to see that any alterations or improvements performed by Landlord
are performed in compliance with such requirements and regulations;
(ii) obligations or complaints arising under or out of Title I of the Americans
With Disabilities Act or Tenant’s employer-employee obligations; (iii)
obligations or complaints arising under or out of the conduct or operations of
Tenant’s business, including any obligations or requirements for barrier removal
to customers or invitees as a commercial facility or as a public accommodation
(as defined in the Disability Acts); and (iv) any change in the nature of
Tenant’s business, or its employees, or Tenant’s business operations that
triggers an obligation under the Disability Acts. The “Disability Acts” means
the provisions of the Americans With Disabilities Act of 1990, 42 U.S.C.
§§12101-12213, any other Law (whether state or federal) which addresses issues
similar to 42 U.S.C. §§12101-12213, and all regulations issued under any of the
foregoing. Tenant’s obligations under this paragraph or paragraph A preceding
shall not extend to the fire protection system which is part of the Base
Building Systems.   C.   Permits. If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business in the Premises
or any part thereof (excluding any certificate of occupancy that may be required
to be obtained in connection with the

15



--------------------------------------------------------------------------------



 



    Landlord Work, which shall be obtained by Landlord), Tenant, at its expense,
shall procure and thereafter maintain such license or permit. Additionally, if
Tenant Alterations made to the Premises by Tenant or Tenant’s use of the
Premises require any modification or amendment of any certificate of occupancy
for the Building or the issuance of any other permit of any nature whatsoever,
Tenant shall, at its expense, take all actions to procure any such modification
or amendment or additional permit. Tenant shall comply with the terms of all
such permits.

D.   Landlord’s General Compliance Obligation. Except for Laws that Tenant is
required to comply with under paragraphs A, B, and C preceding, Landlord shall
be responsible for compliance with Laws regarding the base Building and the
Common Areas and Common Facilities within the Complex. Without limiting the
preceding sentence, Landlord agrees that its obligations under the preceding
sentence include causing the fire protection system which is part of the Base
Building Systems to comply with Disability Acts (including the installation of
strobe lights), as and when required under the Disability Acts.   E.   Required
Action. If any Law or permit with which Tenant is required to comply pursuant to
this Lease is violated and has a material adverse effect on Landlord or any
tenants, occupants, users or visitors to any portion of the Complex, Tenant
shall take such corrective action as is necessary to comply with the applicable
Law or permit. If any Law or permit with which Landlord is required to comply
pursuant to this Lease is violated and such violation has a material adverse
effect on Tenant’s use of the Premises, the Common Areas, or the Common
Facilities, Landlord shall take such corrective action as is necessary to comply
with such Law or permit.

ARTICLE 5
UTILITIES AND SERVICES
SECTION 5.01. SERVICES TO BE PROVIDED; Landlord will manage the Building in a
first class manner, and Landlord agrees to furnish or cause to be furnished to
the Premises, the utilities and services described below, subject to the
conditions and in accordance with the standards set forth herein:

A.   Elevators. Landlord shall provide automatic elevator facilities on all
“Business Days” (which shall mean Monday through Friday, other than Holidays, as
defined in paragraph B. of this Section) from 7:00 a.m. to 6:00 p.m., and on
Saturdays (other than Holidays) from 8:00 a.m. to 2:00 p.m., and have at least
one elevator available for use at all other times.   B.   HVAC. Landlord shall
provide to the Premises heating, ventilating and air-conditioning (“HVAC”) in
accordance with the specifications attached hereto as Exhibit G (the provision
of HVAC in accordance with such specifications, the “HVAC Service”) subject to
any governmental requirements or standards relating to, among other things,
energy conservation. Landlord shall furnish HVAC Service to Tenant between the
hours of 7:00 a.m. and 6:00 p.m., Monday through Friday, and 8:00 a.m. and 2:00
p.m., Saturdays, excluding Holidays (as hereinafter defined), such times being
herein referred

16



--------------------------------------------------------------------------------



 



    to as “Normal Business Hours”. Landlord shall make available HVAC Service
for such additional times as Tenant may request, provided that Tenant shall
(i) give Landlord notice of any additional HVAC Service required no later than
5:00 p.m. on the date prior to the date such service is required and no later
than 5:00 p.m. on Thursday or two (2) prior Business Days for any weekend or
Holiday service and (ii) pay to Landlord for providing such HVAC Service an
amount equal to the actual cost for Landlord’s then-current charge for
electricity and labor for such services, as reasonably estimated by Landlord. As
of the date of this Lease, Landlord’s actual cost as reasonably estimated by
Landlord for after hours HVAC Service is $75.00 per hour, plus applicable taxes,
which charge is subject to change from time to time. If Tenant fails to give
Landlord timely notice as required above, Landlord shall use reasonable efforts
to provide such requested service, but Landlord has no obligation to do so. The
term “Holiday” as used herein means the following holidays: New Year’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.

C.   Electric Current. Landlord shall furnish to the Premises at all times,
subject to interruptions beyond the Landlord’s control and interruptions
necessary for maintenance and repair, electric current in an amount up to four
(4) watts per rentable square foot (it being understood that electricity
required to operate the base Building HVAC system is not included in such four
(4) watts per rentable square foot). Tenant’s use of electric current must at no
time exceed four (4) watts per rentable square foot of the Premises. Tenant
shall not install or use or permit the installation or use of any machine(s)
that would cause the electrical consumption to exceed four (4) watts per
rentable square foot in the Premises without the prior, written consent of
Landlord (which consent shall not be unreasonably withheld). All costs
associated with separate metering of electricity to the Premises, including but
not limited to installation of any separate metering devices and the costs of
all electrical consumption generated thereon, shall be borne by Tenant.   D.  
Potable Water. Landlord shall furnish water for drinking, cleaning and lavatory
purposes only.   E.   Janitorial Services. Landlord shall provide janitorial
services to the Premises in accordance with the janitorial specifications
attached as Exhibit H provided the Premises are used exclusively for the
purposes set forth in Item12 of the Basic Lease Provisions.   F.   Access.
Landlord shall allow access to the Building for Tenant and its employees 24
hours per day/7 days per week, subject to the terms of this Lease and such
security or monitoring systems as Landlord may reasonably impose, including,
without limitation, sign-in procedures and/or presentation of identification
cards.   G.   Light Bulbs. Landlord shall provide replacement of Building
standard fluorescent light bulbs/tubes in Building standard light fixtures
within the Premises.

SECTION 5.02. ADDITIONAL SERVICES. Landlord may impose a reasonable charge for
any special services provided by Landlord at the request of Tenant or by reason
of any substantial use of the Premises at any time other than the hours set
forth above or for any use beyond that which Landlord agrees herein to furnish
or because of special electrical or telecommunications needs created by Tenant’s
hybrid telephone equipment, computers and other similar equipment or uses.

17



--------------------------------------------------------------------------------



 



Landlord may not mark up any the cost of utilities, but Landlord may reasonably
mark up other services requested by Tenant furnished by or through Landlord.
SECTION 5.03. TENANT’S OBLIGATION. Tenant agrees to cooperate fully at all times
with Landlord and to abide by all reasonable regulations and requirements which
Landlord may prescribe for the use of the above utilities and services. Any
failure to pay any excess costs as described above upon demand by Landlord after
the expiration of any applicable notice and cure periods shall constitute a
breach of the obligation to pay Rent under this Lease and shall entitle the
Landlord to the rights herein granted for such breach.
SECTION 5.04. SERVICE INTERRUPTION. Landlord shall not be liable for any
reimbursement to Tenant, and Tenant shall not be entitled to any abatement or
reduction of Rent, by reason of or in connection with Landlord’s failure to
maintain temperature or electrical constancy levels or to furnish any of the
foregoing services when such failure is caused by accident, breakage, repairs,
strikes, lockouts or other labor disturbance or labor dispute of any character,
governmental regulation, moratorium or other governmental action, inability by
exercise of reasonable diligence to obtain electricity, water or fuel, or by any
other cause beyond Landlord’s reasonable control, nor shall any such failure,
stoppage or interruption of any such service be construed as an eviction of
Tenant, or relieve Tenant from the obligation to perform any covenant or
agreement herein, and, except as otherwise expressly provided in this Lease,
Landlord shall not be liable for damage to persons or property, or in default
hereunder, as a result of such failure, stoppage or interruption of any such
service. If the correction of any failure, stoppage or interruption of such
services is within the control of Landlord, Landlord shall use reasonable
diligence to resume service promptly. If the interruption of service is within
the control of a utility or other provider of such service and not Landlord,
Landlord will use reasonable efforts to attempt to cause the appropriate utility
or other provider to restore promptly the delivery of such service(s), but shall
Landlord not be under an obligation to expend funds in connection therewith.
Notwithstanding the foregoing provisions of this Section 5.04, if the Premises,
or a material portion of the Premises, are made untenantable for a period in
excess of 5 consecutive Business Days as a result of a service failure that is
reasonably within the control of Landlord to correct, then Tenant, as its sole
remedy, shall be entitled to receive an abatement of Rent payable hereunder
during the period beginning on the 6th consecutive Business Day of such service
failure and ending on the day the service has been restored. If the entire
Premises have not been rendered untenantable by the service failure, the amount
of abatement shall be equitably prorated. Further notwithstanding the foregoing
provisions of this Section 5.04, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 90 consecutive days as
a result of a service failure that is reasonably within the control of Landlord
to correct, then Tenant, as its sole remedy (in addition to the abatement of
Rent provided above), shall have the right to terminate this Lease by delivering
written notice of termination to Landlord within 10 days after the expiration of
such 90 day period and prior to the restoration of such service(s), in which
case this Lease shall terminate upon Landlord’s receipt of such notice. The
foregoing terms of this Section 5.04 shall not apply if the service failure is
due to fire or other casualty. Instead, in such an event, the terms and
provisions of Section 7 shall apply.
SECTION 5.05. MANDATORY REQUIREMENTS. In the event any governmental entity
promulgates or revises any Law and or imposes controls relating to the use or
conservation of energy, water, gas, light, or electricity or the reduction of
emissions or the provision of any other utility or service provided with respect
to this Lease, Landlord shall comply with such Laws and

18



--------------------------------------------------------------------------------



 



controls. In the event that any governmental entity establishes any guidelines
relating to the use or conservation of energy, water, gas, light, electricity,
or any other utility service or the reduction of emissions, Landlord may comply,
but shall not be required to comply, with all or any of such guidelines. Any
improvements to or alterations made by Landlord to either of the Buildings, the
Common Areas, or the Common Facilities and any revisions to or modifications of
existing equipment and machinery made by Landlord, as well as the acquisition of
new equipment and machinery by Landlord in order to comply with such Laws,
controls and guidelines shall be deemed to be Cost Saving Capital Improvements,
except to the extent the costs thereof may be expensed under GAAP, in which
event such costs shall be treated as Operating Expenses.
SECTION 5.06. MODIFICATIONS. Notwithstanding anything hereinabove to the
contrary, Landlord reserves the right from time to time to make reasonable
modifications to the above standards for utilities and services, provided the
nature, quality and amount of such services or utilities provided to Tenant are
not materially reduced.
ARTICLE 6
REPAIRS, MAINTENANCE, ALTERATIONS AND IMPROVEMENTS
SECTION 6.01. REPAIRS AND MAINTENANCE OF THE BUILDING.

A.   Landlord’s Obligations.

  1.   Landlord shall provide for the cleaning and maintenance of the public
portions of the Building and the Project. Unless otherwise expressly provided
herein, Landlord shall not be required to make any repairs of any kind or
character on the Premises during the term of this Lease. However, Landlord shall
maintain and make repairs to the exterior walls, windows, roof, roof structures
and supports and other structural elements, Building systems and equipment and
common areas of the Project including driveways, sidewalks and parking areas,
and the keep the same in a first class manner. The costs of repairing and
maintaining any of the foregoing will be classified as Operating Expenses to the
extent permitted under Section 2.02 above.     2.   Landlord’s Obligations
Regarding the Premises. Landlord shall not be required to make any improvements
or repairs of any kind or character on the Premises during the term of this
Lease, except as expressly stated herein and except as may be necessary because
of damage caused by Landlord, its employees, agents or contractors.     3.  
Theft and Burglary. Landlord shall not be liable to Tenant for losses due to
theft or burglary, or for damages done by unauthorized persons on the Premises.

B.   Tenant’s Repair Obligations and Repair Rights Within the Premises. Tenant
shall maintain the Premises, including, without limitation, (i) the interior
walls and wall coverings thereon, (ii) floors and coverings thereon,
(iii) ceilings, (iv) interior partitions, (v) inside and entry doors into the
Premises and the finishes thereon, (vi) Tenant’s FF&E,

19



--------------------------------------------------------------------------------



 



    (vii) leasehold improvements within the Premises, (viii) HVAC, electrical,
plumbing, water, security and fire systems installed as part of leasehold
improvement servicing only the Premises, but not including the base Building
systems, and (ix) all Tenant Alterations and other leasehold improvements made
in connection with Tenant’s occupancy of the Premises under the this Lease, in
good repair and condition, ordinary wear and tear and damage by Landlord
excepted. All of Tenant’s repairs shall be in a good and workmanlike manner and
shall be subject to all provisions applicable to Tenant Alterations.       Theft
and Burglary. Tenant shall not be liable to Landlord for losses due to theft or
burglary, or for damages done by unauthorized persons at the Complex.

SECTION 6.02. IMPROVEMENTS AND ALTERATIONS.

A.   Landlord’s Construction Obligations. Landlord has no construction
obligations under this Lease except as otherwise expressly provided herein.
Landlord shall have no obligation under this Lease to repair or refurbish the
Building or any improvements thereon except as provided in Section 6.01 above.
In the event of a total or partial destruction of the Premises, Landlord’s sole
repair obligation under this Lease shall be as set forth in Article 7 of these
Supplemental Lease Provisions.   B.   Landlord’s Right to Alter Common Areas and
Common Facilities. Landlord shall have the right at any time to change the
arrangement, location and/or size of the Common Areas and Common Facilities and
may for that purpose erect barriers, scaffolding and other necessary structures
where reasonably required by the character of the work to be performed, provided
that the same shall not materially and adversely affect Tenant’s use, occupancy
or access to the Premises. Upon giving Tenant reasonable notice thereof,
Landlord shall have the right to change the name, number or designation by which
the Building, the Project or the Complex are commonly known.   C.   Tenant
Alterations.

  1.   Tenant Alterations Generally. Tenant shall not make any alterations,
repairs, additions or improvements in, to or about the Premises without the
prior written consent of Landlord (any such alterations, repairs, additions or
improvements consented to by Landlord are herein referred to as (“Tenant
Alterations”). Tenant shall deliver to Landlord (i) all plans (if required to
obtain a permit), (ii) copies of the insurance from Tenant’s contractors, and
(iii) the name and qualifications of Tenant’s contractors, all of which shall be
subject to the approval of Landlord. If Landlord consents to requested Tenant
Alterations, such Tenant Alterations shall be at Tenant’s sole cost and expense.
However, Landlord’s consent shall not be required for any Tenant Alteration that
satisfies all of the following criteria (a “Cosmetic Alteration”): (a) is of a
cosmetic nature such as painting, wallpapering, hanging pictures and installing
carpeting; (b) is not visible from the exterior of the Premises or Building;
(c) will not affect the base Building or Building systems; (d) does not require
work to be performed inside the walls or above the ceiling of the Premises; and
(e) does not require a permit. Other than the requirement of obtaining
Landlord’s consent, Cosmetic Alterations shall be

20



--------------------------------------------------------------------------------



 



      subject to all the other provisions of this Section 6.02C, and in any
event, Tenant shall provide prior written notice to Landlord of any proposed
Cosmetic Alterations.     2.   Permits. Tenant agrees to make applications for
and receive building permits and other required permits from applicable local
municipal authorities, state and federal agencies necessary to make such Tenant
Alterations. Landlord agrees to use reasonable efforts to assist Tenant in
obtaining any such permits, provided Landlord shall not be required to incur any
cost in connection therewith.     3.   Plans. The plans for the proposed Tenant
Alterations shall include all improvements which must be made pursuant to the
Disability Acts as a result of the construction or installation of Tenant
Alterations. Tenant’s architect shall certify to Landlord that the plans for the
proposed Tenant Alterations comply with applicable Laws, including, but not
limited to the Disability Acts, with the understanding that such certificate
shall not be binding on Landlord, but Landlord shall have the right to rely on
same. Landlord may, in its sole judgment, require Tenant to execute a work
letter in form reasonably acceptable to Landlord as a condition to performing
any Tenant Alterations.     4.   Approvals. No approval by Landlord of any plans
or specifications for any Tenant Alterations shall be a statement or
representation that the Tenant Alterations will work as planned or that they are
structurally sound or that the plans or Tenant Alterations, when completed, will
comply with any applicable Laws and insurance requirements. Landlord’s approval
of plans and specifications shall only mean that Landlord has consented to the
installation of the Tenant Alterations within the Premises as described in the
applicable plans. Landlord’s approval of any such plans shall not in any way
relieve Tenant from any of its obligations under this Article 10 or any other
provision of this Lease.     5.   Rules Pertaining to Construction and
Installation of Tenant Alterations. Tenant and its contractors shall comply with
all of Landlord’s rules pertaining to construction of improvements and
installations of Tenant’s FF&E, including, but in no way limited to the
following:

  (a)   Tenant and its contractors shall comply with all commercially reasonable
rules and regulations pertaining to the delivery of construction materials,
equipments and supplies and the delivery of any other materials, supplies and
equipment in connection with the construction.     (b)   All Tenant Alterations
shall be constructed in a good and workmanlike manner and shall conform to
applicable Laws.     (c)   Tenant and its contractors (and their respective
subcontractors and suppliers) shall comply with, and all Tenant Alterations
shall conform to, all applicable Laws and insurance requirements and be built in
accordance with the plans and specifications approved by Landlord (if such
approval is required by the terms of this Lease).

21



--------------------------------------------------------------------------------



 



  (d)   Tenant and its contractors shall construct, install and perform the
Tenant Alterations without disturbance to any other tenants or occupants of the
Building.     (e)   Landlord may designate the hours during which construction
and installation work may be conducted within the Premises.

  6.   Intentionally omitted.     7.   Allocation of Risk. Subject to the waiver
of subrogation in Section 7.05 of these Supplemental Lease Provisions, and
subject to the provisions regarding casualty and condemnation, and excluding any
damage:

  (a)   Tenant shall bear all risks associated with the construction and
installation of Tenant Alterations and the delivery and receipt of any
materials, supplies, equipment and other installation pertaining to the Tenant
Alterations;     (b)   Tenant shall require its contractors to repair any damage
caused to the Premises, the Building or any other portion of the Complex in
connection with the delivery, receipt, installation or construction of all
Tenant Alterations; and     (c)   Tenant shall require its contractors to
indemnify, defend, and hold harmless Landlord from and against any Claims
arising out of or in connection with the delivery, receipt, installation,
construction, demolition and/or removal of all Tenant Alterations and the work
pertaining thereto.     However, the provisions of this Section 6.02.C.7 shall
not apply to the Landlord Work.

SECTION 6.03. LANDLORD’S OPTION TO REPAIR. Landlord may, at its option and at
the cost and expense of Tenant, repair or replace any damage or injury done to
the Building, Project, Complex or any part thereof, to the extent caused by
Tenant, Tenant’s agents, employees, licensees, invitees or visitors. Tenant
shall pay the cost thereof, plus interest thereon as provided in Section 16.12
of these Supplemental Lease Provisions, to Landlord on demand.
SECTION 6.04. DEVELOPMENT OF OTHER IMPROVEMENTS.

A.   Other Improvements to the Complex. Further improvements to the Complex, and
improvements on any contiguous property which may be now owned or later acquired
by Landlord or Landlord’s successor-in-interest (if any), or by any entity
controlling, controlled by or under common control with Landlord shall be
referred to herein as “Other Improvements”. If the Other Improvements are owned
by an entity other than Landlord, Landlord shall have the right, but not the
obligation (unless required to comply with zoning or other governmental
requirements), to enter into an agreement with the owner of any or all of the
Other Improvements to provide for: (a) reciprocal rights of access, use and
enjoyment of the Complex and the Other Improvements (but nothing herein shall
grant any rights in third parties to have access to the Premises, except for

22



--------------------------------------------------------------------------------



 



    Landlord); (b) the common management, operation, maintenance, improvement
and repair of all or any portion of the Complex and all or any portion of the
Other Improvements; and (c) the allocation of all or any portion of the
Operating Expenses for the Complex to the Other Improvements and the allocation
of the Operating Expenses for the Other Improvements to the Complex in order to
provide for the efficient management, operation, maintenance, improvement and
repair of the Building and the Other Improvements. Any allocation of costs
between the Complex and the Other Improvements shall be equitable prorated and
apportioned.   B.   Rights of Landlord as Owner of Other Improvements or
Landlord’s Conveyance of Complex to Owner of Other Improvements. Without
limiting the provisions of paragraph A preceding, in the event Landlord (a) is
the owner of any or all of the Other Improvements and the property on which they
are located or (b) conveys the Complex or Project to the owner of the Other
Improvements or to any other person or entity which will become the owner of
both the Complex or the Project, as applicable, and the Other Improvements,
Landlord or its successors or assigns shall have the right, but not the
obligation (unless required to comply with zoning or other governmental
requirements), to incorporate the Other Improvements into the Complex and to
provide for the common management, operation, maintenance and repair of the
Complex and the Other Improvements, provided, however, Tenant’s Additional Rent
shall not be increased as the result of the incorporation of the Other
Improvements into the Complex. In the event the Other Improvements are so
incorporated into the Complex, all references to the Complex contained in this
Lease shall be deemed and construed to include the Other Improvements and if the
Other Improvements are incorporated into the Complex, then all references to the
Complex shall include the Other Improvements. Nothing contained in this
Section 6.04 shall be deemed or construed to limit or otherwise affect
Landlord’s right to sell its interest in the Complex or the Project.

ARTICLE 7
INSURANCE, FIRE AND CASUALTY
SECTION 7.01. TOTAL OR PARTIAL DESTRUCTION OF THE PREMISES, BUILDING, PROJECT OR
COMPLEX.

A.   Casualty Damage that can be Completed within 180-Days. If (i) the Premises
(other than leasehold improvements), (ii) the Building (other than leasehold
improvements), or (iii) portions of the Common Areas which are necessary to
provide access to the Premises (and there is no other reasonable means of access
to the Building) are damaged by fire or other insured casualty (the work and
repairs needed to correct such damage or repairs the “Landlord’s Required
Repairs”) and Landlord determines that the Landlord Required Repairs can be
completed within one hundred eighty (180) days after Landlord becomes aware of
the casualty causing the Landlord Required Repairs, then Landlord shall commence
and pursue the completion of the Landlord Required Repairs with reasonable
diligence, subject to the conditions that Landlord shall have received all
insurance proceeds under the policies described in Section 7.04.A.2 and consent
from Landlord’s lender to use the insurance proceeds to make the Landlord
Required Repairs.

23



--------------------------------------------------------------------------------



 



B.   Required Repairs that will not be Completed within 180-Days. If Landlord
determines that the Landlord Required Repairs cannot be completed within one
hundred eighty (180) days after Landlord becomes aware of the casualty causing
the Required Repairs, then Landlord shall so notify Tenant within 60 days after
the date of the casualty, which notice shall state the estimated time period to
complete the Landlord Required Repairs, and Landlord or Tenant may terminate
this Lease by delivering written notice to the other a termination notice (a
“Termination Notice”) within thirty (30) days after Landlord notifies Tenant of
Landlord’s determination of the amount of time it will take to complete the
Landlord Required Repairs. If either Landlord or Tenant forwards a Termination
Notice to the other within the required 30-day Period, then this Lease shall
terminate on the termination date set forth in the applicable Termination
Notice, which date shall not be less than thirty (30) days nor more than sixty
(60) days after the non-terminating party receives the terminating party’s
Termination Notice. If each of Landlord and Tenant deliver to the other a
Termination Notice within the required 30-day period, the effective Termination
Notice will be that which is first received. In addition, Tenant shall have the
right to terminate this Lease if: (a) a substantial portion of the Premises has
been damaged by a casualty and such damage cannot reasonably be repaired within
90 days after Tenant’s receipt of Landlord’s determination of the amount of time
it will take to complete the Landlord Required Repairs; (b) there is less than 1
year of the term of the Lease remaining on the date of the casualty; and
(c) Tenant provides Landlord with written notice of its intent to terminate
within 30 days after the date of Tenant’s receipt of Landlord’s determination of
the amount of time it will take to complete the Landlord Required Repairs.      
Notwithstanding the foregoing, in the event the (i) Landlord determines that the
Landlord Required Repairs can be completed within one hundred eighty (180) days
after Landlord becomes aware of the casualty, but Landlord fails to complete the
Landlord Required Repairs within said one hundred eighty (180) day period (which
period shall be extended to the extent of any Reconstruction Delays, hereinafter
defined), or (ii) Landlord determines that the Landlord Required Repairs cannot
be completed within one hundred eighty (180) days after Landlord becomes aware
of the casualty and this Lease is not terminated, but Landlord is unable to
complete the Landlord Required Repairs within the period of time Landlord
informed Tenant it would take to complete the Landlord Required Repairs (which
period shall be extended to the extent of any Reconstruction Delays), then
Tenant may terminate this Lease by written notice to Landlord within ten
(10) days after the expiration of such applicable period, as the same may be
extended, and prior to substantial completion of the Landlord Required Repairs.
Provided, however, Tenant shall not have the right to terminate this Lease if
the casualty was caused by the gross negligence or willful misconduct of Tenant
or its employees, agents, representatives or contractors. For purposes of this
Lease, the term “Reconstruction Delays” shall mean: (i) any delays caused by
Tenant; and (ii) any delays caused by events of force majeure.   C.   Abatement
of Rent. If Tenant is unable to conduct its business within a material portion
of the Premises as a result of a fire or other casualty (other than a fire or
casualty caused by the gross negligence or willful misconduct of Tenant or its
employees, agents, representatives or contractors) and Tenant vacates such
material portion of the Premises on account of its inability to use same, then
the Basic Rent and Additional Rent shall be

24



--------------------------------------------------------------------------------



 



    equitably abated from the date such part of the Premises is vacated by
Tenant until the date that Tenant is again able to conduct its business with
such part of the Premises.   D.   Certain Tenant Responsibilities.

  1.   Tenant Cooperation. If Landlord makes the Landlord Required Repairs
pursuant to paragraphs A or B of this Section, Tenant shall cooperate with
Landlord’s efforts to complete the Required Repairs, including, without
limitation and if necessary, vacating all or a portion of the Premises to the
extent Landlord reasonably determines it necessary in order to complete the
Required Repairs or protect occupants of the Premises.     2.   Tenant
Responsible for Required Repairs to the Premises. Notwithstanding paragraphs A,
B, and C preceding of this Section, if this Lease is not terminated pursuant to
paragraph B of this Section, Tenant shall promptly commence and thereafter
diligently pursue the completion of the repair and/or replacement of all
leasehold improvements within or which are a part of the Premises that are
damaged by the fire or other casualty, including installations above the ceiling
and below sub-floors, Tenant’s Alterations, any other leasehold improvements
which are constructed by Tenant in the Premises pursuant to this Lease and
Tenant’s FF&E (the “Tenant Required Repairs”), with the proceeds from the
insurance Tenant is required to maintain under Section 7.03.A.3. Tenant shall
coordinate the completion of the Tenant Required Repairs with Landlord’s
completion of Landlord’s Required Repairs. Landlord will cooperate with Tenant
in the performance of the Tenant Required Repairs. The Tenant Required Repairs
shall be deemed and construed to be Tenant Alterations and subject to all
provisions of this Lease pertaining to Tenant Alterations. If this Lease is
terminated for any reason as a result of a casualty loss and Tenant does not
repair or reconstruct the Premises in accordance with the foregoing, then Tenant
shall promptly tender to Landlord the proceeds of Tenant’s insurance maintained
under Section 7.03.A.3.     3.   Limitations on Landlord Responsibilities.
Landlord shall have no obligation to repair any damage to the leasehold
improvements within or which are a part of the Premises or Tenant’s FF&E
installed or located in or about the Premises.

E.   Effect of Termination. In the event Landlord or Tenant terminates this
Lease pursuant to the terms of this Section 7.01, this Lease and the estate and
interest of the Tenant in the Premises shall terminate and expire on the date
specified in such party’s notice of termination and the Basic Rent and
Additional Rent payable hereunder shall be prorated as of such date, subject to
rent abatement, if any, to the extent provided in this Section 7.01 and Landlord
and Tenant shall be relieved from any further obligations hereunder, save and
except for obligations and liabilities existing as of the date of termination
and any provisions of this Lease which expressly survive the termination of this
Lease, as well as any provisions of this Lease, which by their nature, are
performable after the termination of this Lease. Landlord agrees to exercise its
right to terminate this Lease pursuant to this Article 7 in a nondiscriminatory
fashion among tenants in the Building.

25



--------------------------------------------------------------------------------



 



F.   Intentionally omitted.   G.   Landlord Not Liable for Lost Profits/Lost
Revenues, etc. Landlord shall not be liable to Tenant, its successors and
assigns, for any loss of business, revenue or profits, inconvenience or
annoyance or any other loss whatsoever arising from any casualty damage to, or
repair or restoration of, any portion of the Premises, the Building, or any
other portions of the Complex as a result of any damage from fire or other
casualty or defect in the Premises, the Base Building (including Building
Systems) or actions of other tenants or subtenants in the Complex or actions or
inactions of any utility or other event beyond Landlord’s reasonable control.
Tenant shall secure insurance for itself for any such loss of revenue, profits,
damage to its business or the like as required by Section 7.03.A.4 below and
Tenant agrees to look solely to the insurance proceeds from such policy, which
it obtains or is required to obtain, for such losses, if any.   H.   Terrorist
Acts. Subject to the last sentence hereof, Landlord and the Landlord Indemnified
Parties (hereinafter defined) shall have no liability whatsoever to Tenant and
Tenant shall have no liability to Landlord for, and Tenant hereby releases
Landlord and the Landlord Indemnified Parties from and Landlord hereby releases
Tenant from, any damages, costs, expenses, injuries (personal and property),
liabilities, claims, or causes of action arising out of any terrorist attack or
terrorist event occurring within any portion of the Building, the Project, or
the Complex. THE FOREGOING RELEASE BY TENANT SHALL INCLUDE CLAIMS BASED ON THE
NEGLIGENCE OF LANDLORD OR ANY OTHER LANDLORD INDEMNIFIED PARTIES, AS WELL AS
CLAIMS BASED ON A THEORY OF STRICT LIABILITY. THE FOREGOING RELEASE BY LANLDORD
SHALL INCLUDE CLAIMS BASED ON THE NEGLIGENCE OF TENANT AS WELL AS CLAIMS BASED
ON A THEORY OF STRICT LIABILITY. Notwithstanding the foregoing releases or any
provision in the releases to the contrary, such waivers and releases shall not
be interpreted or construed to waive or release, and do not and shall not
release or waive, any claim covered by insurance or any of the rights and
obligations of the parties in the preceding provisions of this Section.

SECTION 7.02 INDEMNITY/RISK OF LOSS

A.   Indemnity. Subject to the waivers under Section 7.05 below, to the extent
not expressly prohibited by law, Landlord and Tenant each (in either case, the
“Indemnitor”) agree to hold harmless and indemnify the other and the other’s
agents, partners, shareholders, members, officers, directors, beneficiaries and
employees (collectively, the “Indemnitees”) from and against any and all
liabilities, costs, expenses (including reasonable attorneys’ fees and
expenses), fines, damages, claims, actions, causes of action, and suits (each a
“Claim”) imposed upon or incurred by or asserted against the Indemnitees, for
death or injury to, or damage to property of, third parties, other than the
Indemnitees, that may arise from the negligence or willful misconduct of
Indemnitor or any of Indemnitor’s agents, members, partners or employees. Such
third parties shall not be deemed third party beneficiaries of this Lease. If
any Claim is brought against any of the Indemnitees by reason of the negligence
or willful misconduct of Indemnitor or any of Indemnitor’s agents, members,
partners or employees, then Indemnitor will, at Indemnitor’s expense and at the
option of said Indemnitees, by counsel reasonably

26



--------------------------------------------------------------------------------



 



    approved by said Indemnitees, except as otherwise required by an insurer, if
any, providing a defense, resist and defend such Claim. In addition, to the
extent not expressly prohibited by law, Tenant agrees to hold harmless and
indemnify Landlord and Landlord’s Indemnitees from any Claim imposed upon or
incurred by or asserted against Landlord or Landlord’s Indemnitees, for death or
injury to, or damage to property of, third parties (other than Landlord’s
Indemnitees) that may arise from any act or occurrence in the Premises, except
to the extent caused by the negligence or willful misconduct of Landlord or
Landlord’s Indemnitees. In addition, to the extent not expressly prohibited by
law, Landlord agrees to hold harmless and indemnify Tenant and Tenant’s
Indemnitees from any Claim imposed upon or incurred by or asserted against
Tenant or Tenant’s Indemnitees, for death or injury to, or damage to property
of, third parties (other than Tenant’s Indemnitees) that may arise from any act
or occurrence in the common areas of the Complex, except to the extent caused by
the negligence or willful misconduct of Tenant or Tenant’s Indemnitees.

B.   Risk of Loss. Except to the extent caused by the sole negligence or willful
misconduct of Landlord, Tenant, as a material part of the consideration to
Landlord, hereby assumes all risk of damage to property or injury to or death of
persons within the Premises, and, except as otherwise expressly provided herein,
Tenant hereby waives all claims in respect thereof against Landlord. Except to
the extent caused by Landlord’s sole negligence, willful misconduct, or criminal
activity, Tenant hereby waives all claims against Landlord and its officers,
directors, employees, agents, partners, partners of partners (including Maguire
Partners — Solana GP Limited Liability Company or any officer, director, agent,
trustee, or employee of this entity) with respect to any loss or damage which
may be sustained by the goods, wares, merchandise, or property of Tenant, its
employees, invitees, or customers, or by any other person in the Premises or
death or injury of any person caused by or resulting from any event of force
majeure or any other action of any governmental body or authority, or any other
matter not within the reasonable control of Landlord. Landlord is not liable for
any damage arising solely from any act or neglect of any other party, except for
persons acting by, through or under Landlord (other than Tenant, its officers,
directors, employees, agents, representatives, invitees, or contractors).

SECTION 7.03. TENANT’S INSURANCE. Tenant covenants and agrees that from and
after the date of delivery of the Premises from Landlord to Tenant, Tenant will
carry and maintain, at its sole cost and expense, the following types of
insurance, in the amounts specified and in the form hereinafter provided, as
follows:

A.   Required Insurance. Tenant covenants and agrees that from and after the
Commencement Date, Tenant will carry and maintain, at its sole cost and expense,
the following types of insurance, in the amounts specified and in the form
hereinafter provided, as follows:

  1.   Workers’ Compensation. Workers’ Compensation insurance in amounts
required by law.     2.   Commercial Liability Insurance. Commercial general
liability insurance adequate to protect Tenant against liability for injury to
or death of any person or damage

27



--------------------------------------------------------------------------------



 



      to property in connection with the use, operation or condition of the
Premises. Such commercial general liability insurance at all times shall be in
an amount of not less than One Million and No/100 Dollars ($1,000,000.00),
combined single limit, for injuries to persons and property damage and a minimum
excess umbrella limit of Five Million and No/100 Dollars ($5,000,000.00), each
with a deductible of not more than $25,000. Such policy shall name Landlord and
Landlord’s lenders as additional insureds (but only to the extent relating to
this Lease, the Premises and use thereof and/or Tenant’s obligations and
liabilities hereunder) and shall contain a provision or endorsement providing
that the insurance afforded by such policy for the benefit of Landlord shall be
primary as respects any claims, losses, or liabilities arising out of the use of
the Premises by the Tenant or by Tenant’s operation and that any insurance
carried by Landlord shall be excess and non-contributing.

  3.   Leasehold Improvement and Contents Insurance. Policies of insurance
covering all leasehold improvements which are a part of the Premises or
constructed in connection with making Tenant Alterations or other leasehold
improvements to the Premises (such as above ceiling HVAC installations and
non-standard sprinkler grids), merchandise and other contents from time to time
during the term of this Lease in, on         ,or upon the Premises, in an amount
not less than one hundred percent (100%) of their actual replacement cost from
time to time during the term of this Lease (but with a reasonable deductible),
providing protection against any peril included within the classification of
“All Risks,” and coverage against sprinkler damage, vandalism and malicious
mischief. Landlord shall be named as an additional insured and loss payee under
any such policy or policies but only for the coverages required of Tenant under
this Section 7.03.A. The proceeds of such insurance, so long as this Lease
remains in effect, shall be used for the repair or replacement of the property
so insured. The policies required by this paragraph 3 shall be primary as to
damage to leasehold improvements within or which are a part of the Premises.    
4.   Business Interruption Insurance. Loss of income or business interruption
insurance in such amounts as Tenant determines to be necessary or appropriate to
reimburse Tenant for direct or indirect loss of profits, earnings or damage to
its business attributable to all perils attributable to casualty loss or
prevention of access to the Premises, to the Buildings or to the Complex as a
result of such casualty loss or similar perils.

B.   Insurance Company Requirement. All third-party insurance carried by Tenant
hereunder shall be issued by responsible and financially solvent insurance
companies that are qualified to do business in the State of Texas.   C.  
Waivers of Subrogation. All insurance policies set forth in Section 7.03.A.3.
shall include waiver of subrogation clauses in favor of Landlord and its
successors, assigns and lenders.   D.   Certificates of Insurance. Tenant shall,
prior to the Commencement Date of this Lease with respect to the Premises, and
prior to Tenant’s occupancy of the Premises or any

28



--------------------------------------------------------------------------------



 



    portion thereof, deliver to Landlord certificates of insurance (on ACCORD
form 27) evidencing the existence and amounts of such insurance, showing that
Landlord and its mortgages are additional insureds, and stating that none of the
policies shall be terminated or amended in any material manner without thirty
(30) days prior written notice to Landlord.

SECTION 7.04. LANDLORD’S INSURANCE.

A.   Required Insurance. Landlord shall at all times during the term of this
Lease carry and maintain the following insurance:

  1.   Commercial General Liability. Commercial general liability insurance
adequate to protect Landlord against liability for injury to or death of any
person or damage in connection with the Complex. Such commercial general
liability insurance at all times shall be in an amount of not less than Five
Million and No/100 Dollars ($5,000,000.00) combined single limit, for injuries
to persons and property damage with a reasonable deductible.     2.   Casualty
Insurance. Casualty insurance policy that covers the Building (other than the
leasehold improvements constructed therein and any other improvements required
to be insured by Tenant or other tenants) providing protection against all
perils included within the classification of “All Risks”, together with
insurance against sprinkler damage, vandalism and malicious mischief, and such
other risks as Landlord may from time to time determine and with any reasonable
deductibles as Landlord may from time to time determine. Such All Risks policy
shall be issued for 100% of the replacement costs of the Building, with such
deductibles as Landlord shall reasonably elect. Landlord shall carry such
casualty insurance for its equipment as it deems necessary or appropriate.    
3.   Rent Loss Insurance. Landlord may carry rental loss insurance in such
amounts as it deems necessary or appropriate from time to time.

B.   Additional Insurance. Landlord shall have the right to carry any and all
insurance required by its lenders or any other insurance that a landlord or
owner of commercial office buildings and data centers would generally carry or
have a right to carry.   C.   Blanket Insurance. Any insurance provided for in
this Section 7.04 may be effected by a policy or policies of blanket insurance,
covering additional items or locations or assureds, provided that the
requirements of this Section are otherwise satisfied.   D.   Insurance Company
Requirements. All third party insurance carried by Landlord hereunder shall be
issued by insurance companies that are qualified to validly issue policies in
the State of Texas.   E.   Waivers of Subrogation. All insurance policies set
forth in Section 7.04.A.2 shall include waiver of subrogation clauses in favor
of Tenant and its successors and assigns.

29



--------------------------------------------------------------------------------



 



SECTION 7.05. WAIVER OF SUBROGATION. Notwithstanding anything to the contrary
set forth herein, Landlord and Tenant each hereby waives and shall cause their
respective insurance carriers to waive any rights it may have against the other
and their respective agents, employees and contractors (including, but not
limited to, a direct action for damages of any kind, including liability for
loss of rents, interruption of business, or any other rents or profits) on
account of any loss or damage occasioned to Landlord or Tenant or any party
claiming by, through or under Landlord or Tenant, as the case may be (EVEN IF
SUCH LOSS OR DAMAGE (A) IS CAUSED BY THE FAULT, NEGLIGENCE OR OTHER TORTIOUS
CONDUCT, ACTS OR OMISSIONS OF THE RELEASED PARTY OR THE RELEASED PARTY’S
DIRECTORS, EMPLOYEES, AGENTS OR INVITEES AND/OR (B) THE RELEASED PARTY IS
STRICTLY LIABLE FOR SUCH LOSS OR DAMAGE), to their respective property, the
premises, its contents or to any other portion of the Building or the Complex
arising from any risk (without regard to the amount of coverage or the amount of
deductible) covered by the insurance required to be carried by Tenant and
Landlord, respectively, under Sections 7.03 and 7.04 above (whether through
third party insurance, self-insurance retentions, “captive” insurance carriers
or other self insurance maintained by a party, including self insurance obtained
through deductibles); provided that the waiver of subrogation shall not apply
with respect to workers’ compensation insurance which Landlord or Tenant may
carry or obtain. The foregoing waiver shall be effective even if either or both
parties fail to carry the casualty insurance required by Sections 7.03 and 7.04
above or provide self insurance through self-insurance retentions, “captive”
insurance carriers or other self insurance maintained by a party, including self
insurance attained through deductibles (to the extent permitted under
Sections 7.03 and 7.04 above). Without in any way limiting the foregoing waivers
and to the extent permitted by applicable law, the parties hereto each, on
behalf of their respective insurance companies insuring the property of either
Landlord or Tenant against any such loss, waive any right of subrogation that
Landlord or Tenant or their respective insurers may have against the other party
or their respective officers, directors, employees, agents or invitees and all
rights of their respective insurance companies based upon an assignment from its
insured. Each party to this Lease agrees to give to each such insurance company
written notification of the terms of the mutual waivers contained in this
Section and to have said insurance policies properly endorsed, if necessary, to
prevent the invalidation of said insurance coverage by reason of said waivers.
Each of the parties agrees that the foregoing release and waiver applies to any
deductibles or self-insured retentions or the like maintained by such party.
ARTICLE 8
CONDEMNATION
In the event the Project, or any portion thereof necessary, in the opinion of
Landlord, to the continued efficient and/or economically feasible use of the
Premises and/or the Building shall be taken or condemned, either temporarily or
permanently, in whole or in part for public purposes, or sold to a condemning
authority under threat of condemnation, to prevent taking, then the term of this
Lease may, at the option of Landlord, forthwith cease and terminate by Landlord
delivering written notice to Tenant within thirty (30) days of the physical
taking by the condemning authority, and the Landlord shall receive the entire
award for land and buildings. In addition, if any material part of the Premises
or access thereto is taken or condemned, either temporarily or permanently, in
whole or in part for public purposes or sold to a condemning authority under
threat of condemnation, to prevent taking, then Tenant may terminate this Lease

30



--------------------------------------------------------------------------------



 



by delivering written notice to Landlord within thirty (30) days of the physical
taking by the condemning authority. Tenant hereby expressly assigns to Landlord
any and all right, title and interest of Tenant now or hereafter arising in and
to any such award. Tenant shall have the right to recover from such authority,
but not from Landlord, only any compensation as may be awarded to Tenant on
account of loss of business, unamortized cost of leasehold improvements,
Tenant’s FF&E, moving and relocation expenses provided that the filing of such
claim does not adversely affect or diminish the award which would otherwise have
been received by Landlord had Tenant not filed such claim and received such
award. In the event of termination of this Lease, all Rent due from Tenant to
Landlord shall be abated and terminated for the remaining Term of the Lease
after the date of termination of the Lease. If Landlord elects not to terminate
this Lease, then Landlord shall grant a reasonable reduction in Rent to Tenant
based on the new rentable square footage of the Premises to reflect any
reduction in the space constituting the Premises. If only a part of the Premises
is subject to such a taking and this Lease is not terminated, Landlord, with
reasonable diligence, shall restore the remaining portion of the Premises as
nearly as reasonably practicable to the condition immediately prior to such
taking. Landlord agrees to exercise its right to terminate this Lease pursuant
to this Article 8 in a nondiscriminatory fashion among tenants in the Building.
ARTICLE 9
LIENS
Tenant shall keep the Premises free from any liens arising out of any work
performed, materials furnished, or obligations incurred by or for Tenant (other
than work or materials which Landlord is obligated to pay for pursuant to the
terms of this Lease). In the event that Tenant shall not, within twenty
(20) days following Tenant’s receipt of notice of the existence of such a lien,
cause the same to be released of record by payment or posting of a proper bond,
Landlord shall have, in addition to all other remedies provided herein and by
law, the right but not the obligation, to cause the same to be released by such
means as it shall deem proper, including payment of or defense against the claim
giving rise to such lien. All reasonable sums paid by Landlord and all
reasonable expenses incurred by it in connection therewith shall create
automatically an obligation of Tenant to pay, within 30 days after written
demand, an equivalent amount, plus interest thereon as provided in Section 16.12
herein, as Rent. No work that Landlord permits Tenant to perform in the Premises
shall be deemed to be for the use and benefit of Landlord so that no mechanics
or other lien shall be allowed against the estate of Landlord by reason of its
consent to such work. Landlord shall have the right to post notices that it is
not responsible for payment for any such work.
ARTICLE 10
TAXES ON TENANT’S PROPERTY
If billed directly to Tenant, Tenant shall, as and when required by Law, pay to
the applicable taxing authority and, if billed to Landlord, Tenant shall, within
thirty (30) days after receipt of written notice from Landlord, pay to Landlord,
any and all taxes and assessments levied against any personal property or trade
or other fixtures placed by Tenant in or about the Premises, including any
additional real estate taxes or assessments which may be levied against the
Building by reason of installation of Tenant Alterations.

31



--------------------------------------------------------------------------------



 



ARTICLE 11
SUBLETTING AND ASSIGNING
SECTION 11.01. GENERAL PROHIBITION ON SUBLEASING AND ASSIGNMENT. Except in
connection with a Business Transfer (defined below), Tenant shall not assign
this Lease, or allow it to be assigned, in whole or in part, by operation of law
or otherwise or mortgage or pledge the same, or sublet the Premises, or any part
thereof, without the prior, written consent of Landlord, which consent shall not
be unreasonably withheld with respect to a proposed sublease or assignment
(other than a collateral assignment, in which case Landlord may withhold its
consent in its sole and absolute discretion). Without limitation, it is agreed
that Landlord’s consent shall not be considered unreasonably withheld if:
(a) the proposed transferee’s financial condition is not adequate for the
obligations such transferee is assuming in connection with the proposed
transfer; (b) the transferee’s business or reputation is not suitable for the
Complex considering the business and reputation of the other tenants and the
Complex’s prestige, or would result in a violation of another tenant’s rights
under its lease at the Complex; (c) the transferee is a governmental agency,
call center or occupant of the Complex; (d) Tenant is in default beyond any
applicable notice and cure period; (e) any portion of the Complex or the
Premises would likely become subject to additional or different laws as a
consequence of the proposed transfer; or (f) Landlord or its leasing agent has
received a proposal from or made a proposal to the proposed transferee to lease
space in the Complex within six (6) months prior to Tenant’s delivery of written
notice of the proposed transfer to Landlord. Notwithstanding the above, Landlord
will not withhold its consent solely because the proposed transferee is an
occupant of the Complex if Landlord does not have space available for lease in
the Complex that is comparable to the space Tenant desires to sublet or assign.
Landlord shall be deemed to have comparable space if it has, or will have, space
available in the Complex that is approximately the same size as the space Tenant
desires to sublet or assign within six (6) months of the proposed commencement
of the proposed sublease or assignment.
SECTION 11.02. CONDITIONS TO APPROVAL OF SUBLEASE.

A.   Required Notice and Information. If Tenant desires to assign or sublet all
or any part of the Premises to a third party, it shall so notify Landlord that
Tenant desires to make such assignment or sublease and shall provide Landlord
with a copy of the proposed assignment or sublease, and such information as
Landlord might reasonably request concerning the proposed sublessee or assignee
to allow Landlord to make informed judgments as to the financial condition,
reputation, proposed use (and no telemarketing use shall be permitted),
operations, and general desirability of the proposed subtenant(s) or
assignee(s). At the written request of Tenant, Landlord will approve or
disapprove of a proposed transferee prior to receiving a complete copy of the
proposed assignment, sublease and other contractual documents, provided that
(i) Landlord has been provided with sufficient information to make such
decision, and (ii) any approval by Landlord of a proposed transferee shall be
conditioned upon Landlord’s subsequent approval of the actual signed assignment,
sublease or other contractual documents that are entered into to effectuate the
proposed transfer.   B.   Landlord’s Options. Within twenty (20) days after
Landlord’s receipt of a copy of Tenant’s proposed assignment or sublease and all
requested information concerning the

32



--------------------------------------------------------------------------------



 



    proposed subtenant(s) or assignee(s), Landlord shall, in its sole
discretion, have the option to:

  1.   Consent. Consent to the proposed assignment or sublease, in which event
(i) without limiting the assignee’s or subtenant’s responsibilities and
obligations under the applicable assignment, Tenant shall remain primarily
liable for payment of all Rent and the performance of all Tenant’s obligations
under this Lease and (ii) if the rent due and payable by any assignee or
sublessee under any such permitted assignment or sublease (reduced by the
reasonable commissions paid by Tenant to a broker to secure the subtenant or
assignee, reasonable legal fees incurred by Tenant to negotiate the assignment
or sublease agreement, the actual dollars paid by Tenant to retrofit the
Premises for use by the assignee or subtenant and other reasonable, third-party
costs and expenses incurred by Tenant in connection with the transfer) exceeds
the Rent payable under the Lease for such space, Tenant shall pay to Landlord
50% of such excess rent and other excess consideration within ten (10) days
following monthly receipt thereof by Tenant. Landlord shall have no right to
share in the excess rent which Tenant receives as a result of a Business
Transfer.     2.   Refuse to Consent. Reasonably refuse its consent to the
proposed assignment or sublease.

C.   Deemed Consent. Landlord’s consent to the third party assignment or
sublease, as applicable, shall be deemed to have been refused if Landlord fails
to respond to Tenant’s request within twenty (20) days after Landlord’s receipt
of all information and items required under paragraphs A and/or B of this
Section 11.02. If Landlord fails to respond in writing within such twenty
(20) day period and Tenant has provided all information required to be provided
by Tenant in connection therewith, Tenant may give Landlord a second written
notice requesting approval, which specifies in bold and all capital letters that
Landlord’s failure to respond shall be deemed approval. If Landlord fails to
respond in writing within five (5) Business Days after receipt of Tenant’s
second written request, Landlord shall be deemed to have consented to the
proposed assignment or sublease, as applicable.

SECTION 11.03. CONTINUING LIABILITY. No consent by Landlord to any assignment or
sublease by Tenant shall relieve Tenant of any obligation to be performed by
Tenant under this Lease, whether arising before or after the assignment or
sublease. The consent by Landlord to any assignment or sublease shall not
relieve Tenant from the obligation to obtain Landlord’s express written consent
to any other assignment of sublease. Any assignment or sublease which is not in
compliance with this Article 11 shall be voidable and, at the option of
Landlord, shall constitute a material default by Tenant under this Lease. The
acceptance of rent by Landlord from a proposed assignee or sublessee shall not
constitute the consent to such assignment or sublease by Landlord.
SECTION 11.04. SALE BY TENANT. Except in connection with a Business Transfer,
any sale or other transfer, including by consolidation, merger or
reorganization, of a majority of the voting stock of Tenant, if Tenant is a
corporation, or any sale or other transfer of a majority in interest (whether of
profits, losses, capital or voting power) or a majority of the persons

33



--------------------------------------------------------------------------------



 



composing the managers of the partnership, if Tenant is partnership, shall be an
assignment for purposes of this Article 11, if the leasehold estate of Tenant
under this Lease constitutes all or substantially all of the assets of Tenant as
of the date of the sale or other transfer. Tenant may assign this Lease to a
successor to Tenant by merger, consolidation reorganization or the purchase of
substantially all of Tenant’s stock or assets, or assign this Lease or sublet
all or a portion of the Premises to an Affiliate (defined below), without the
consent of Landlord, provided that all of the following conditions are satisfied
(a “Business Transfer”): (a) Tenant must not be in default beyond the expiration
of any applicable cure periods; (b) if such assignment will result from a merger
or consolidation of Tenant with another entity, then the Credit Requirement
(defined below) must be satisfied; and (c) Tenant shall give Landlord written
notice at least 15 Business Days prior to the effective date of the Business
Transfer (provided, that if prohibited by confidentiality in connection with a
proposed Business Transfer, then Tenant shall give Landlord written notice
within 10 Business Days after the effective date of the proposed Business
Transfer). “Affiliate” shall mean an entity controlled by, controlling or under
common control with Tenant. The “Credit Requirement” shall be deemed satisfied
if the tangible net worth of the entity with which Tenant is to merge or
consolidate is not less than $25,000,000, as evidenced to Landlord’s reasonable
satisfaction.
SECTION 11.05. ASSUMED LIABILITIES. Each assignee, sublessee, mortgagee,
pledgee, or other transferee (including but not limited to an assignee by
assignment made pursuant to the provisions of Title 11 U.S.C. Section 101 et
seq. as amended and in effect from time to time) other than Landlord, shall
assume, as provided in this Section 11.05, all obligations of Tenant under this
Lease (including without limitation those contained in this Article 11 on
subletting, assignment, transfer, hypothecation, sale and encumbrance), and
shall be and remain liable jointly and severally with Tenant for the payment of
the rent, and for the performance of all the terms, covenants, conditions and
agreements herein contained on Tenant’s part to be performed for the term of
this Lease; provided, however, that the assignee, sublessee, mortgagee, pledgee
or other transferee shall be liable to Landlord for rent only in the amount set
forth in the assignment or sublease. No assignment shall be binding on Landlord
unless the assignee or Tenant shall deliver to Landlord a counterpart of the
assignment, consistent with the requirements of this Section 11.05, but the
failure or refusal of the assignee to execute such instrument of assumption
shall not release or discharge the assignee from its liability as set forth
above.
SECTION 11.06. BANKRUPTCY. If this Lease is assigned to any person or entity
pursuant to the provisions of the Federal Bankruptcy Code, Title 11 U.S.C.
Section 101, et seq., as subsequently amended (the “Bankruptcy Code”), any and
all monies or other considerations payable or otherwise to be delivered in
connection with such assignment will be paid or delivered to Landlord (which
shall include the cure of any existing monetary defaults by payment of same to
Landlord and the cure of any non-monetary defaults by performance within ten
(10) Business Days of the assumption of this Lease by the assignee), will be and
remain the exclusive property of Landlord and will not constitute property of
Tenant within the meaning of the Bankruptcy Code. Any and all monies or other
considerations constituting Landlord’s property under the preceding sentence not
paid or delivered to Landlord will be held in trust for the benefit of Landlord
and be promptly paid to or turned over to Landlord. For purposes of Section
365(f) (2) of the Bankruptcy Code “adequate assurances of future performance”
will include, but not be limited to, net worth, and creditworthiness equal to
that of Tenant on the date of this Lease. Any person or entity to which this
Lease is assigned pursuant to the provisions of the Bankruptcy Code, will be
deemed without further act or deed to have assumed all of the

34



--------------------------------------------------------------------------------



 



obligations arising under this Lease on and after the date of such assignment.
Any such assignee will upon demand execute and deliver to Landlord an instrument
confirming such assumption.
ARTICLE 12
TRANSFERS BY LANDLORD
SECTION 12.01. SALE OF THE PROJECT. Landlord has the unrestricted right to sell,
transfer or assign its rights in the Building, the Project, the Complex, this
Lease, or any portion of the foregoing without Tenant’s authority or approval.
In the event of a sale or conveyance by Landlord of the Complex, the Project
and/or the Building, the same shall operate to release Landlord from any and all
liability under this Lease arising after the date of such sale. If any security
deposit has been made by Tenant, Landlord shall transfer such security deposit
to the purchaser, and thereupon Landlord shall be discharged from any further
liability in reference thereto.
SECTION 12.02. SUBORDINATION AND ATTORNMENT.

A.   Subordination. This Lease shall be subject and subordinate to any lease
wherein Landlord is the tenant and to the liens of any and all mortgages or
deeds of trust, regardless of whether such lease, mortgages or deeds of trust
now exist or may hereafter be created with regard to all or any part of the
Project, and to any and all advances to be made thereunder, and to the interest
thereon, and all modifications, consolidations, renewals, replacements and
extensions thereof. Tenant also agrees that any lessor, mortgagee or trustee may
elect to have this Lease prior to any lease or lien of its mortgage or deed of
trust, and in the event of such election and upon notification by such lessor,
mortgagee or trustee to Tenant to that effect, this Lease shall be deemed prior
to said lease, mortgage or deed of trust, whether this Lease is dated prior to
or subsequent to the date of said lease, mortgage or trust deed.   B.  
Attornment. Tenant shall, in the event of the sale or assignment of Landlord’s
interest in the Premises (except in a sale-leaseback financing transaction), or
in the event of the termination of any lease in a sale-leaseback financing
transaction wherein Landlord is the lessee, attorn to and recognize such
purchaser or assignee or mortgagee as Landlord under this Lease provided that
any such purchaser, assignee or mortgagee agree that so long as Tenant is not in
default under this Lease beyond any applicable notice and cure period, Tenant
shall not be evicted from the Premises and Tenant’s leasehold estate and right
to possession of the Premises shall not be terminated or disturbed. Tenant
shall, in the event of any proceedings brought for the foreclosure of, or in the
event of the exercise of the power of sale under, any mortgage or deed of trust
covering the Premises, attorn to and recognize such purchaser or assignee or
mortgagee as Landlord under this Lease, provided such purchaser, assignee or
mortgagee agrees in writing to be bound by all of the terms and conditions of
this Lease.   C.   Self-Operative Clauses. The above subordination and
attornment clauses shall be self-operative and no further instruments of
subordination or attornment need be required by any mortgagee, trustee, lessor,
purchaser or assignee. In confirmation thereof, Tenant agrees that, upon the
request of Landlord, or any such lessor, mortgagee, trustee,

35



--------------------------------------------------------------------------------



 



    purchaser or assignee, Tenant shall execute and deliver whatever instruments
may be reasonably required for such purposes and to carry out the intent of this
Section. Landlord’s successor shall not be liable for Landlord’s breaches, if
any, of this Lease.

ARTICLE 13
DEFAULT
ARTICLE 13.01. The occurrence of any of the following shall constitute a default
and breach of this Lease by Tenant:

A.   Monetary Default. Any failure by Tenant to pay the Rent or to make any
other payment required to be made by Tenant hereunder when due; provided that
the first two (2) such failures during any calendar year of the Lease term shall
not be a default if Tenant pays the amount due within five (5) Business Days
after Tenant’s receipt of written notice from Landlord that such payments were
not made when due, and further provided that with respect to any non-recurring
payment due by Tenant hereunder (i.e., payments other than Basic Rent and
Tenant’s scheduled monthly payments of Additional Rent), Tenant shall not be in
default if Tenant pays the amount due within five (5) Business Days after
Tenant’s receipt of written notice from Landlord shall such payments were not
made when due.   B.   Non-Monetary Default. Except as provided in paragraph F.
below, any failure by Tenant to observe and perform any other non-monetary
provision of this Lease to be observed or performed by Tenant, where such
failure continues for thirty (30) days after written notice to Tenant; provided
if Tenant’s failure to comply cannot reasonably be cured within thirty
(30) days, Tenant shall be allowed additional time to cure the failure so long
as Tenant commences the cure within such thirty (30) day period and thereafter
diligently pursues the cure to completion.   C.   Financial, Bankruptcy, etc.
(i) Tenant cannot meet or acknowledges in writing it cannot meet its obligations
as they become due, or becomes or is declared insolvent according to any law, or
assigns any of its property for the benefit of creditors; or (ii) a receiver or
trustee is appointed for Tenant or its property and not dismissed within
90 days; or (iii) the interest of Tenant or guarantor under this lease is levied
on under execution or under other legal process and not dismissed within
90 days; or (iv) any petition is filed by or against Tenant to declare Tenant
bankrupt or to delay, reduce or modify Tenant’s capital structure (provided that
no such levy, execution, legal process or petition filed against Tenant shall
constitute a breach of this Lease if Tenant shall vigorously contest the same by
appropriate proceedings and shall remove or vacate the same within ninety
(90) days from the date of its creation, service or filing).   D.   Loss of
Right to do Business. If Tenant is a corporation or limited partnership, Tenant
fails to maintain its right to do business in the State of Texas.   E.  
Dissolution or Liquidation. If Tenant is a corporation or partnership, Tenant
dissolves or liquidates or otherwise fails to maintain its corporate or
partnership structure, as applicable.

36



--------------------------------------------------------------------------------



 



F.   Sublease or Assignment. If Tenant assigns all or any portion of this Lease
or subleases all or any part of the Premises without Landlord’s prior written
approval except as otherwise provided in this Lease.

SECTION 13.02. REMEDIES OF LANDLORD. Upon the occurrence of any event of default
specified in this Lease, Landlord, at its option, may have one or more of the
following remedies, in addition to all other rights and remedies provided at law
or in equity:

A.   Termination of Lease. Landlord may terminate this Lease and, without any
further notice or demand, enter upon the Premises or any part thereof and take
absolute possession of the same, expel or remove Tenant and any other person or
entity who may be occupying the Premises, change the locks. In addition,
Landlord shall be entitled to recover as damages a sum of money equal to the
total of (1) the reasonable cost of recovering the Premises, (2) the unpaid Rent
earned at the time of termination, plus interest thereon at the rate specified
in this Lease, (3) Late Charges on unpaid Rent and accrued interest thereon at
the rate specified in this Lease, (4) damages for the present value of the
balance of the Rent for the remainder of the Term using a discount rate of eight
percent (8%) less the fair market value for the Premises for the remainder of
the Term (excluding any unexercised renewal periods) using a discount rate of
eight percent (8%) which fair market value shall be calculated (i) using only
the remaining Term of the Lease, (ii) assuming a six month vacancy for
marketing, and (iii) including no brokerage commissions or tenant improvement
allowance, (5) reasonable costs of reletting and refurbishing the Premises, and
(6) any other sum of money and damages owed by Tenant to compensate Landlord for
the detriment caused by Tenant’s failure to perform its obligations under this
Lease specifically including, without limitation, the unamortized portion of any
reasonable out-of-pocket expense by Landlord in connection with this Lease.   B.
  Termination of Possession without Termination Lease. Landlord may immediately
terminate Tenant’s right of possession of the Premises, but not terminate the
Lease, and without notice or demand enter upon the Premises or any part thereof
and take absolute possession of the same, expel or remove Tenant and any other
person or entity who may be occupying the Premises, change the locks, all
without judicial process, and at Landlord’s option, Landlord may relet the
Premises or any part thereof for such terms and such rents as Landlord may
reasonably elect. In the event Landlord shall elect to so relet, then rent
received by Landlord from such reletting shall be applied first, to the payment
of any indebtedness other than Rent due hereunder from Tenant to Landlord,
second, to the payment of any reasonable cost of such reletting, including,
without limitation, reasonable refurbishing costs and leasing commissions, and
third, to the payment of Rent due and unpaid hereunder, and Tenant shall satisfy
and pay any deficiency within 10 days after demand therefor from time to time.
Reletting of the Premises shall not be construed as an election on the part of
Landlord to terminate this Lease. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach. Notwithstanding any provision in this Article 13 to
the contrary, upon the default of any substitute tenant or upon the expiration
of the term of such substitute tenant before the expiration of the term of this
Lease, Landlord may, at Landlord’s sole election, either relet to still another
substitute tenant or otherwise exercise its rights under this Article 13.

37



--------------------------------------------------------------------------------



 



C.   Perform the Breached Covenant or Agreement. If Tenant’s default is under
Section 13.01B above, Landlord may, without obligation, and without waiving or
releasing Tenant from the default or any other default or any other obligations
of Tenant, perform the covenant, condition or agreement which is the subject of
the default. All reasonable sums so paid by Landlord and all reasonable costs
incurred by Landlord, including reasonable attorneys’ fees, together with
interest at the highest rate allowed by law but not in excess of the maximum
rate that Landlord is permitted by law to charge, shall be payable to Landlord
within thirty (30) days after written demand and Tenant covenants to pay any
such sums, and Landlord shall have (in addition to any other right or remedy
hereunder) the same rights and remedies in the event of the non-payment thereof
by Tenant as in the case of default by Tenant in the payment of rent.   D.  
Cumulative and Additional Remedies. Any termination of this Lease or entry into
and possession of the Premises by Landlord under this Article shall be without
liability or responsibility for damages to Tenant. The foregoing rights and
remedies under this Article 13 shall be in addition to any and all other rights
and remedies to which Landlord is entitled under this Lease or at law or in
equity. Tenant further agrees that Landlord may file suit to recover any sums
due under the terms of this Article and that no recovery of any portion due
Landlord hereunder shall be any defense to any subsequent action brought for any
amount not theretofore reduced to judgment in favor of Landlord. Reletting of
the Premises shall not be construed as an election on the part of Landlord to
terminate this Lease and, notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for such previous breach. If Landlord terminates Tenant’s possession of the
Premises as permitted under this Article 13, Landlord shall have no obligation
to post any notice and Landlord shall have no obligation whatsoever to tender to
Tenant a key for new locks installed in the Premises.   E.   Automatic
Termination Under Certain Circumstances. If any action is taken by or against
Tenant in any court pursuant to any statutes pertaining to bankruptcy or
insolvency or the reorganization of Tenant and Tenant has not removed or vacated
the same within 90 days after the date of such filing, Tenant makes any general
assignment for the benefit of creditors, a trustee or receiver is appointed to
take possession of all or substantially all of Tenant’s assets or of Tenant’s
interest in this Lease and is not dismissed within 90 days, or there is an
attachment, execution or other judicial seizure of all or substantially all of
Tenant’s assets or of Tenant’s interest in this Lease which is not vacated,
dismissed or removed within 90 days, then this Lease shall ipso facto be
cancelled and terminated and of no further force or effect. In such event,
neither Tenant nor any person claiming through or under Tenant or by virtue of
any statute or of any order of any court shall be entitled to possession of the
Premises or any interest in this Lease and Landlord shall, in addition to any
other rights and remedies under this Lease, be entitled to retain any rent,
security deposit, or other monies received by Landlord from Tenant as liquidated
damages. Notwithstanding anything herein to the contrary, to the extent that the
United States Bankruptcy Code supersedes any of the provisions of this
Section 13.02.E. or stays the enforcement of any of Landlord’s remedies under
this Section 13.02.E., the United States Bankruptcy Code shall control.

38



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in this Lease, except as set forth in
this Article 13 or as set forth in Section 1.04 above, in no event shall Tenant
be liable for any consequential damages as a result of a breach of or default
under this Lease.
SECTION 13.03 MITIGATION OF DAMAGES. Landlord agrees to use reasonable efforts
to mitigate damages; provided that it is understood and agreed that the
following shall apply in determining whether such efforts by Landlord to relet
are reasonable:

A.   Landlord may elect to lease other comparable, available space in the
Building, if any, before reletting the Premises;   B.   Landlord may elect to
consent to the assignment or sublease by an existing tenant of the Building
before reletting the Premises;   C.   Landlord may decline to incur
out-of-pocket costs to relet the Premises, other than customary leasing
commissions and legal fees for the negotiation of a lease with a new tenant;  
D.   Landlord may decline to relet the Premises at a rate below the then
prevailing market rental rates;   E.   Landlord may decline to relet the
Premises to a prospective tenant if the nature of such prospective tenant’s
business is not consistent with the tenant mix of the Building or with any other
tenant leases that contain provisions prohibiting Landlord from leasing space in
the Building for certain uses;   F.   Landlord may decline to relet the Premises
to a prospective tenant, the nature of whose business may have an adverse impact
upon the manner in which the Building is operated or upon the reputation of the
Building even though in each of said circumstances such prospective tenant may
have a good credit rating; and   G.   Before reletting the Premises to a
prospective tenant, Landlord may require the prospective tenant to demonstrate
the same financial capacity that Landlord would require as a condition to
leasing other space in the Building to the prospective tenant.

SECTION 13.04. DEFAULTS BY LANDLORD. Notwithstanding any provision to the
contrary contained in this Lease, Landlord shall be in default under this Lease
if, and only if, (i) Landlord fails to perform any of its obligations hereunder
and said failure continues for a period of thirty (30) days after written notice
thereof from Tenant to Landlord (or if such failure cannot reasonably be cured
within such 30-day period, Landlord fails to commence its curative actions
within such 30-day period or having so commenced its curative actions,
thereafter fails to diligently to pursue the curing of the same) and (ii) notice
of default is sent by Tenant to Landlord’s lenders in accordance with any
non-disturbance agreement signed by Tenant and Landlord’s lender. If Landlord
shall be in default under this Lease and, as a consequence of such default,
Tenant obtains a judgment against Landlord, then such judgment shall be
satisfied only out of the right, title, and interest of Landlord in the Building
as the same may then be encumbered, including all rents due from tenants,
insurance proceeds and proceeds from condemnation or eminent domain proceedings.
In no event shall Tenant have the right to levy execution against any property
of Landlord other than its right, title and interest in the Building,

39



--------------------------------------------------------------------------------



 



including all rents due from tenants, insurance proceeds and proceeds from
condemnation or eminent domain proceedings. Further, notwithstanding anything to
the contrary in this Lease, in no event shall Landlord be liable for any
consequential damages as a result of a breach of or default under this Lease.
The foregoing rights and remedies under this Article 13 shall be cumulative.
ARTICLE 14
CERTAIN STATE LAW ISSUES
SECTION 14.01 PROTEST OF REAL PROPERTY TAXES. TENANT HEREBY WAIVES ALL RIGHTS TO
PROTEST THE APPRAISED VALUE OF THE BUILDING, THE PROJECT AND THE COMPLEX OR TO
APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF REAPPRAISALS AS SET FORTH
IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.
SECTON 14.02 Intentionally omitted.
SECTION 14.03 CALCULATION OF CHARGES. Landlord and Tenant agree that each
provision of the Lease for determining charges, amounts and Additional Rent
payments by Tenant is commercially reasonable, as to each such charge or amount,
constitutes a “method by which the charge is to be computed” for purposes of
Section 93.012 of the Texas Property Code, as amended from time to time.
Moreover, Tenant acknowledges that Tenant is knowledgeable and experienced in
commercial transactions and agrees that each such provision providing for a
calculation or determination of charges, amounts and Additional Rent payments is
commercially reasonable and constitutes a “method by which the charge is to be
computed” for purposes of Section 93.012 of the Texas Property Code, as amended
from time to time.
ARTICLE 15
NOTICES
All notices, consents, approvals, requests, demands or other communications
which Landlord or Tenant shall be required, or may desire, to serve on the other
shall be in writing and may be served, either by personal service or by
depositing the same with the U.S. Postal Service, by registered or certified
mail, postage prepaid, or by sending the notice or other communication by a
nationally recognized overnight courier (e.g., Federal Express) addressed as
follows; (i) to Landlord at the address set forth in Item 13 of the Basic Lease
Provisions; and (ii) to Tenant at the address set forth in Item 13 of the Basic
Lease Provisions. Any notices by given as aforesaid shall be deemed delivered,
served and given three (3) Business Days after deposit of the same with the
postal authority or one (1) Business Day after deposit with the overnight
courier. The addresses stated above shall be effective for all notices to the
respective parties until written notice of a change of address is given pursuant
to the provisions hereof. Notwithstanding the foregoing any requests by Tenant
for approval of Tenant Alteration and responses by Landlord to such requests may
be delivered by personal service to persons located in Tarrant County, Texas,
designated by Landlord and Tenant specifically for such purpose. Any notice from
Tenant may be given by Tenant or Tenant’s attorneys.

40



--------------------------------------------------------------------------------



 



ARTICLE 16
MISCELLANEOUS PROVISIONS
ARTICLE 16.01. ESTOPPEL CERTIFICATE. Landlord and Tenant shall each, within ten
(10) Business Days after request by the other party or any lender of such party,
without additional consideration, deliver an Estoppel Certificate, consisting of
statements, if true, that:

A.   This Lease is in full force and effect, with rental paid through the
applicable date;   B.   This Lease has not been modified or amended;   C.   To
the best of such party’s knowledge, the other party hereto is not in default and
has fully performed all of its obligations hereunder, and any such further
provisions as such party reasonably approves. In the event that, in such party’s
opinion, the other party hereto is in default or this Lease has been amended or
modified or any statements in the estoppel are incorrect, such party shall
indicate its opinion of the true state of affairs by either (i) stating
separately the correct entries, or (ii) modifying the statement(s) above in
order to make it (them), in such party’s opinion, true and correct; and   D.  
Such further matters as either party hereto may reasonably require.

The failure to supply such estoppel certificate within ten (10) Business Days
after receipt of such estoppel certificate shall be an event of default
hereunder.
SECTION 16.02. RELOCATION. Intentionally omitted.
SECTION 16.03. ATTORNEYS’ FEES. In the event of any legal action or proceeding
brought by either party against the other arising out of this Lease, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs incurred in such action and such amount shall be included in any judgment
rendered in such proceeding.
SECTION 16.04. WAIVER. No waiver by either party of any provision of this Lease
or of any breach of the other party hereunder shall be deemed to be a waiver of
any other provision hereof (unless waived in writing), or of any subsequent
breach by such party of the same or any other provision. Consent to or approval
of any act by one party requiring the other party’s consent or approval shall
not be deemed to render unnecessary the obtaining of such party’s consent to or
approval of any subsequent act. No act or thing done by Landlord or Landlord’s
agents during the term of this Lease shall be deemed an acceptance of a
surrender of the Premises, unless done in writing signed by Landlord. The
delivery of the keys to any employee or agent of Landlord shall not operate as a
termination of the Lease or a surrender of the Premises. The acceptance of any
Rent by Landlord following a breach of this Lease by Tenant shall not constitute
a waiver by Landlord of such breach or any other breach unless such waiver is
expressly stated in writing signed by Landlord.
SECTION 16.05. APPLICABLE LAW. This Lease shall be governed by and construed in
accordance with the laws of the State of Texas.

41



--------------------------------------------------------------------------------



 



SECTION 16.06. COMMON FACILITIES; PARKING.

A.   Common Areas. Tenant shall have the non-exclusive right, in common with
others, to the use of common area entrances, corridors, foyers and lobbies
(expressly excluding any of the foregoing that are part of a tenant’s premises),
passenger and freight elevators, common use ramps, drives and similar access and
serviceways, Building stairs (including fireways), landscaped areas (provided
Tenant shall not enter any such landscaped areas unless permitted), running,
walking and bicycle tracks, and other common use areas in the Complex (the
“Common Areas”), subject to the Rules and Regulations and such other rules and
regulations as may be adopted by the Landlord in accordance with Section 4.02 of
these Supplemental Lease Provisions and Landlord’s right to alter such
facilities in accordance with the terms of this Lease.   B.   Common Facilities
. “Common Facilities” shall mean those facilities and equipment which are used
by Landlord in connection with the delivery of services to, and the operation,
maintenance and/or repair of the Building, the Common Areas, and/or the
facilities and equipment which constitute Common Facilities, which shall
include, but not be limited to, (A) janitor closets, (B) lighting for parking
and roads, walkways, pathways, and sidewalks, (C) any and all mechanical,
electrical, telephone and similar rooms, (D) elevator, pipe and other vertical
and horizontal shafts, risers, ducts and flues, (E) the central plant located in
the basement of the Building, (F) all base Building systems and all components
thereof, and (G) any area above an acoustical ceiling, as well as the area below
floor surfaces and within walls. All such Common Facilities shall be subject to
the control and management of Landlord. Tenant shall have no right to use any of
the Common Facilities, except that Landlord will allow Tenant’s qualified
contractors to access the electrical room, telephone rooms, above ceiling areas,
and risers used for installations of various conduit and wires in and to the
Premises, provided (1) such contractors arrange access through Landlord and
comply with Landlord’s reasonable rules and regulations, (2) any installations
in and modifications of such rooms, above ceiling areas and risers shall comply
with all requirements pertaining to Tenant Alterations and the Work Letter, and
(3) Landlord shall have the right to approve all such installations and
modifications to any such rooms, above ceiling areas and risers (not to be
unreasonably withheld, conditioned or delayed).   C.   Parking. Tenant shall
have the right to use up to forty-five (45) parking permits in conjunction with
its use of the Premises. All forty-five (45) of those permits will be for
unreserved parking in the areas under and immediately adjacent to the Building.
Such parking rights are more fully set forth in and subject to the terms and
conditions of the Parking Agreement attached hereto as Exhibit E.

SECTION 16.07. SUCCESSORS AND ASSIGNS. Except as otherwise provided in this
Lease, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.
SECTION 16.08. BROKERS. Each party represents and warrants to the other party
that it has had no dealings with any real estate broker or agent in connection
with the negotiation of this Lease, excepting only the broker(s) named in
Item 11 of the Basic Lease Provisions (the

42



--------------------------------------------------------------------------------



 



“Broker”), and that it knows of no other real estate broker(s) or agent(s) who
is (are) or might be entitled to a commission or finder’s fee in connection with
this Lease. Landlord agrees to pay a commission to the Broker pursuant to a
separate commission agreement. Landlord and Tenant shall each indemnify, defend
and hold the other harmless from and against any liability or claim, whether
meritorious or not, including reasonable attorneys’ fees and court costs,
resulting from any claim for a fee or commission by any broker or finder (other
than any Excluded Claims) claiming through the indemnifying party in connection
with the Premises or this Lease. “Excluded Claims” shall be claims made against
Landlord by Broker for a commission payable under the commission agreement
between Broker and Landlord.
SECTION 16.09. SEVERABILITY. If any provision of this Lease or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the remainder of this Lease and the application of such provisions to
other persons or circumstances shall not be affected thereby and shall be
enforced to the greatest extent permitted by law.
SECTION 16.10. NAME. Tenant shall not, without the written consent of Landlord,
use the name or logo of the Project or Complex for any purpose other than as the
address of the business to be conducted by Tenant in the Premises, and in no
event shall Tenant acquire any rights in or to such names.
SECTION 16.11. EXAMINATION OF LEASE. Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of or
option for lease, and it is not effective as a Lease or otherwise until
execution by and delivery to both Landlord and Tenant.
SECTION 16.12. INTEREST ON TENANT’S OBLIGATIONS. Except as otherwise expressly
provided herein, any amount due from Tenant to Landlord (other than interest)
which is not paid when due shall bear annual interest at twelve percent (12%),
but not to exceed the highest rate allowed by law, from the date such payment is
due until paid, but the payment of such interest shall not excuse or cure the
default.
SECTION 16.13. TIME. Time is of the essence in this Lease and in each and all of
the provisions hereof. Any reference to “days” herein shall refer to calendar
days unless otherwise expressly stated. Notwithstanding the foregoing, whenever
a period of time is herein prescribed for action to be taken by either Landlord
or Tenant, neither shall be liable or responsible for, and there shall be
excluded from the computation of any such period of time, the following (each an
event of “Force Majeure” or “force majeure”): any delays due to strikes, riots,
Acts of God, war, terrorism, criminal acts by third parties, governmental laws,
regulation or restriction or other causes which are beyond the control of either
party. Notwithstanding the foregoing, Tenant shall be required to pay Basic
Rent, Additional Rent and all other Rent during any such period of Force
Majeure, as and when required under this Lease and an event of Force Majeure
shall not extend any of Tenant’s cure periods with respect to the payment of
Rent provided for under Article 13 of this Lease. If any provision of this Lease
requires Tenant to make a payment or reimbursement to Landlord and no specific
time period for payment is provided herein, then such payment and/or
reimbursement obligation shall be payable within thirty (30) days after demand.
SECTION 16.14. DEFINED TERMS AND MARGINAL HEADINGS. The words “Landlord” and
“Tenant” as used herein shall include the plural as well as singular. If more
than one person

43



--------------------------------------------------------------------------------



 



is named as Tenant, the obligations of such persons are joint and several. The
headings and titles to the articles of this Lease are not a part of this Lease
and shall have no effect upon the construction or interpretation of any part
hereof.
SECTION 16.15. CORPORATE AUTHORITY. Tenant hereby represents that Tenant is a
duly authorized and existing corporation, that Tenant has and is qualified to do
business in Texas, that the corporation has full right and authority to enter
into this Lease, and that each person signing on behalf of the corporation was
authorized to do so. Landlord hereby represents that Landlord has full right and
authority to enter into this Lease and that each person signing on behalf of
Landlord was authorized to do so.
SECTION 16.16. RECORDING. Neither this Lease nor any memorandum hereof shall be
recorded.
SECTION 16.17. RENT TAX. If applicable in the jurisdiction where the Premises
are situated either now or in the future, Tenant shall pay and be liable for all
rental, sales and use taxes or other similar taxes, if any levied or imposed by
any city, state, county or other governmental body having authority as a
substitute for ad valorem taxes, such payments to be in addition to all other
payments required to be paid to Landlord by Tenant under the terms of this
Lease. Any such payment shall be paid concurrently with the payment of the Rent
upon which such tax is based.
SECTION 16.18. MULTIPLE COUNTERPARTS/FAX SIGNATURE PAGES. This Lease may be
executed in a number of identical counterparts. Each such counterpart is deemed
an original for all purposes and all such counterparts shall, collectively,
constitute one agreement, but, in making proof of this Lease, it shall not be
necessary to produce or account for more than one counterpart; provided that the
counterpart produced must be the counterpart executed by the party against whom
enforcement hereof is sought. Facsimile notices and signatures hereunder shall
be deemed to be original if originals are provided within five (5) Business Days
thereafter.
SECTION 16.18. ENTIRE AGREEMENT. This Lease, including the exhibits attached
hereto, constitutes the entire agreement between the parties hereto with respect
to the subject matter of this Lease and supersedes all prior agreements and
understandings between the parties related to the Premises, including all lease
proposals, letters of intent and similar documents. Tenant expressly
acknowledges and agrees that Landlord has not made and is not making, and
Tenant, in executing and delivering this Lease, is not relying upon, any
warranties, representations, promises or statements, except to the extent that
the same are expressly set forth in this Lease. This Lease may be modified only
by a written agreement signed by Landlord and Tenant. Landlord and Tenant
expressly agree that there are and shall be no implied warranties of
merchantability, habitability, suitability, fitness for a particular purpose or
of any other kind arising out of this Lease, all of which are hereby waived by
Tenant, and that there are no warranties which extend beyond those expressly set
forth in this Lease.
SECTION 16.19. EXHIBITS. All exhibits referred to are attached to this Lease and
incorporated by reference.
THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK. SIGNATURE PAGES
IMMEDIATELY FOLLOW.

44



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Lease, consisting of the
foregoing provisions and Articles 1 through 16, together with all Exhibits
attached hereto, as of the date first above written.

            TENANT:

MIDDLEBROOK PHARMACEUTICALS, INC, a
Delaware corporation
        By:           Name:                Title:             

            LANDLORD:


MAGUIRE PARTNERS-SOLANA LIMITED PARTNERSHIP, a Texas limited partnership
      By:   Maguire Partners-Solana GP Limited         Liability Company, a
Delaware limited liability        company, General Partner     

                  By:           Tom Allen, Vice President             

45